     Case 2:16-cv-01118-CCC-MF Document 644 Filed 10/05/18 Page 1 of 113 PageID: 21685   1



 1                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY
 2                              Civil No. 2:16-cv-01118-CCC-JBC

 3
          IMMUNEX CORPORATION;         :
 4        AMGEN MANUFACTURING, LIMITED;:
          and HOFFMAN-LaROCHE INC., :
 5                                     :
                   Plaintiffs,         :
 6                                     :                  TRANSCRIPT OF PROCEEDINGS
                   v.                  :                          - TRIAL -
 7                                     :                          AM SESSION
          SANDOZ INC.; SANDOZ          :
 8        INTERNATIONAL GMBH; SANDOZ   :
          GMBH,                        :
 9                                     :
                   Defendants.         :
10        - - - - - - - - - - - - - - -x

11
                                                Newark, New Jersey
12                                              September 24, 2018

13

14        B E F O R E:

15                               THE HONORABLE CLAIRE C. CECCHI,
                                  UNITED STATES DISTRICT JUDGE
16

17
          Pursuant to Section 753 Title 28 United States Code, the
18        following transcript is certified to be an accurate record as
          taken stenographically in the above entitled proceedings.
19

20        S/WALTER J. PERELLI

21

22
          WALTER J. PERELLI, CCR, CRR
23        Official Court Reporter

24

25




         WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
     Case 2:16-cv-01118-CCC-MF Document 644 Filed 10/05/18 Page 2 of 113 PageID: 21686




 1        A P P E A R A N C E S:

 2              WALSH PIZZI O'REILLY FALANGA LLP
                BY: LIZA M. WALSH, ESQ.
 3                   MARC D. HAEFNER, ESQ.
                     COLLEEN M. MAKER, ESQ.
 4                  - and -
                SIDLEY AUSTIN LLP
 5              BY: VERNON M. WINTERS, ESQ.
                     DAVID T. PRITIKIN, ESQ.
 6                   STEVEN J. HOROWITZ, ESQ.
                     SUE WANG, ESQ.
 7                   JEFFREY P. KUSHAN, E SQ.
                Attorneys for Plaintiffs Immunex Corporation and Amgen
 8                Manufacturing Limited

 9              J. DREW DIAMOND, ESQ.
                Amgen Corporate Counsel
10

11              GIBBONS P.C.
                BY: CHARLES H. CHEVALIER, ESQ.
12                  - and -
                WILLIAMS & CONNOLLY LLP
13              BY: AARON MAURER, ESQ.
                Attorneys for Plaintiffs Hoffman-LaRoche, Inc.
14

15
          A P P E A R A N C E S (cont'd):
16
               HILL WALLACK LLP
17             BY: CHRISTY L. SAVERIANO, ESQ.
                   - and -
18             WINSTON & STRAWN LLP
               BY: MAUREEN L. RURKA, ESQ.
19                  GEORGE C. LOMBARDI, ESQ.
                    JULIA MANO JOHNSON, ESQ.
20                  DAN H. HOANG, ESQ.
                    LOREN G. RENE, ESQ.
21                  KARALENA M. GUERRIERI, ESQ.
             Attorneys for Defendant Sandoz
22
                ALSO IN ATTENDANCE:
23              Mr. Steart Watt, Plaintiffs' Representative

24

25




         WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed 10/05/18 Page 3 of 113 PageID: 21687   3



         1                                               I N D E X

         2
                  WITNESS                            DIRECT         CROSS
         3        ARNE SKERRA
                      By Ms. Rurka                      28
         4            By Mr. Winters                                 68

         5

         6
                                                     E X H I B I T S
         7
                                 EXHIBIT              IN EVIDENCE
         8        PTX-165; PTX-181; PTX-182; PTX-313;      5
                  PTX-315; PTX-317; PTX-320; PTX-383;
         9        PTX-390; PTX-6.14; PTX-6.280;
                  PTX-6.332; PTX-6.456; PTX-7351;
        10        PTX-7.416; DTX-460; PTX-748, PTX-1407

        11

        12

9:13A   13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed 10/05/18 Page 4 of 113 PageID: 21688      4



         1                     THE DEPUTY CLERK:           All rise.

         2                     THE COURT:        Good morning, everyone.             Have a seat.

         3        Please good morning.            How are you?

         4                     MR. RURKA:        Good morning.

         5                     MR. WINTERS:         Good morning, your Honor.

         6                     THE COURT:        We're on Immunex Corporation, et al versus

         7        Sandoz Inc, et al, it's Civil Action 16-1118.

         8                     Let's have appearances, please.

         9                     (Appearances are placed on the record by Counsel.)

        10                     THE COURT:        Good morning.        Thank you all.

        11                     Should we start with exhibits today?

        12                     MR. HAEFNER:         Before we even get to the exhibits, your

        13        Honor, I do have a little bit of housekeeping --

        14                     THE COURT:        Yes, go ahead.

        15                     MR. HAEFNER:         -- from Friday.         I do have for your

        16        Honor for the Lesslauer Volume 2 deposition, a copy of the

        17        designation time report that we had been providing.

9:15A   18                     THE COURT:        Good.     You can hand that up.

        19                     MR. HAEFNER:         So I will bring a copy up, if that's all

        20        right.

        21                     THE COURT:        Thank you, yes.

        22                     MR. HAEFNER:         And then we do have an exhibit list,

        23        your Honor.

        24                     THE COURT:        Great.

        25                     MR. HAEFNER:         Now, one of the exhibits that was going




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed 10/05/18 Page 5 of 113 PageID: 21689            5



         1        to be on this list is a subject of continuing dispute.

         2                     THE COURT:        Which one?

         3                     MR. HAEFNER:         Or perhaps not.

         4                     THE COURT:        Or perhaps not?         Okay.      We can start the

         5        day that way.

         6                     (Laughter.)

         7                     MR. HAEFNER:         So it is PTX-622, your Honor.

         8                     THE COURT:        What is 622?

         9                     MR. HAEFNER:         This is an answer to an interrogatory.

        10                     THE COURT:        Okay.

        11                     MR. HAEFNER:         And there was some confusion last night

        12        at the meet/confer, it was late at night, your Honor, about who

        13        was going to get back to whom about it.                     So Ms. Johnson has not

        14        had an opportunity --

9:17A   15                     THE COURT:        Do you want to just take a moment to look

        16        at it together and you can tell me what's going on?

        17                     MS. RENE:       Yes.     Good morning, your Honor.                We had

        18        discussed it --

        19                     THE COURT:        Good morning.

        20                     MS. RENE:       -- this morning.          For the first time

        21        Plaintiffs indicated a potential basis for including it, and we

        22        haven't had an opportunity to look at that.                       So I think what we

        23        discussed was that we mutually agreed to take a look at that

        24        day and revisit it later today.

        25                     THE COURT:        Do you want to hold onto that and we can




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed 10/05/18 Page 6 of 113 PageID: 21690   6



         1        talk about it later?

         2                     MS. RENE:       Yes.

         3                     MR. HAEFNER:         And if we have to close the case, your

         4        Honor, and Sandoz does, in fact, rest today, we will revisit it

         5        at the end of the day necessarily.                  But --

         6                     THE COURT:        That's fine.        You can look at it today and

         7        I'm sure you'll be able to come to some sort of conclusion on

         8        it.

         9                     MS. RENE:       All right.

        10                     MR. HAEFNER:         But I'm going to cross it off for now,

        11        your Honor, and pass you the remainder of the list.

        12                     THE COURT:        That's fine.

        13                     Is there any objection to the remainder of the list?

        14                     MS. RENE:       No.

        15                     THE COURT:        Have you gone through it?

        16                     MS. RENE:       We've gone through it and we have no

        17        objection to the remainder, your Honor.

        18                     THE COURT:        Let's hear the list.

        19                     MR. HAEFNER:         So the its list, your Honor, from

        20        Plaintiffs is PTX-165; PTX-181; PTX-182; PTX-313; PTX-315;

        21        PTX-317; PTX-320; PTX-383; PTX-390; PTX-6.14; PTX-6.280;

        22        PTX-6.332; PTX-6.456; PTX-7351; PTX-7.416; and from Defendants:

        23        DTX-460; PTX-748, and PTX-1407.

9:18A   24                     THE COURT:        Okay.     Any objection to the list?

        25                     MS. RENE:       No objection, your Honor.




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed 10/05/18 Page 7 of 113 PageID: 21691   7



         1                     THE COURT:        Okay.

         2                     (Above recited exhibits are received in evidence.)

         3                     THE COURT:        If you just want to give me a little

         4        preview on 622.          I know you're still thinking about it, but

         5        what is the potential issue there?

         6                     MS. RENE:       Yes, your Honor.          So 622 is a response, an

         7        interrogatory response, it hasn't hasn't been used yet with any

         8        witnesses and, so we still have to take a look at that to see

         9        if there's a valid basis for its admission.

9:19A   10                     THE COURT:        Mr. Haefner, with respect to that, counsel

        11        has indicated she's going to take a look at it but it hasn't

        12        been used yet.         Is that really the assertion, is that the

        13        assertion?

        14                     MS. RENE:       Yes, your Honor.

        15                     THE COURT:        Okay.

        16                     MR. HAEFNER:         And the argument in response, your

        17        Honor, is that the answer to interrogatories is a judicial

        18        admission, and under Rule 33 the answer to interrogatory rule,

        19        it's admissible on its face with or without a sponsoring

        20        witness.

        21                     THE COURT:        I'm sorry, I missed the end of what you

        22        just said.

        23                     MR. HAEFNER:         It's admissible on its face under Rule

        24        33 as an admission without a sponsoring witness.

        25                     THE COURT:        Without a sponsoring witness.




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed 10/05/18 Page 8 of 113 PageID: 21692            8



         1                     Counsel, they're certified, are they not?

         2                     MS. RENE:       That's right.         So we haven't had -- counsel

         3        just raised that as a basis for admission this morning.                            We

         4        haven't had a chance to look at that.

         5                     THE COURT:        Take a look at it.

         6                     MS. RENE:       Yes.

         7                     THE COURT:        Okay.     Thank you.       Anything else?

         8                     MR. HAEFNER:         Again, just for housekeeping, your

         9        Honor, we do have, after we play Dr. Alliger later today as a

        10        deposition, we do have the clip reports, JTX-81, 82, and 83 to

        11        move into evidence, and I'm just mentioning it now as a

        12        reminder to all of to us actually do that before the close of

        13        the case today.

9:21A   14                     THE COURT:        Okay.

        15                     MR. HAEFNER:         If it closes today.

        16                     THE COURT:        Let's talk about the schedule.                  Do we

        17        think it will be closing today?

        18                     MR. RURKA:        Your Honor, we have a witness that we're

        19        taking out of order from our rebuttal reply case, Dr. Skerra,

        20        that will be going first thing this morning.

        21                     THE COURT:        And if I remember, it was about an hour

        22        and a half.

        23                     MR. RURKA:        At the most.        I think it's probably about

        24        an hour, maybe a little bit more but not much more so.                            I'm not

        25        sure how long the cross is.




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed 10/05/18 Page 9 of 113 PageID: 21693    9



         1                     THE COURT:        That's fine.

         2                     MR. RURKA:        But after that I believe that they have

         3        that to finish up their case.

         4                     THE COURT:        What do we expect after that witness?

         5                     MS. WALSH:        Our goal and certainly our hope was to

         6        finish today after Dr. Skerra we have Stu Watt, which we

         7        believe is going to be probably about half an hour, 35 minutes

         8        on direct.

         9                     THE COURT:        Then it looks like we have a clip after

        10        that?

        11                     MS. WALSH:        That's correct, which is 33 minutes.

        12                     THE COURT:        Okay.     Anything else or is that really it?

        13                     MS. WALSH:        Then we will be resting at this portion of

        14        it, we may have rebuttal tomorrow.                  But we'll see how the day

        15        goes.

9:22A   16                     THE COURT:        Yes.    And in terms of tomorrow, I spoke

        17        with Jacquie, I believe one witness needs a remote video clip

        18        or an examination through a video.                  Correct?

        19                     MS. WALSH:        That's correct.

        20                     THE COURT:        And our.

        21                     MS. RURKA:        The folks are working on that right now.

        22        So we'll keep you posted.              It should be fine.

        23                     MS. WALSH:        We appreciate it.

        24                     MR. RURKA:        We will have one more witness after Dr.

        25        Skerra, that would be Dr. DeForest McDuff, and that should be a




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed 10/05/18 Page 10 of 113 PageID: 21694          10



         1         very short, maybe 20 minutes to a half hour.

         2                      THE COURT:       That sounds fine.           Excellent.       Thanks so

         3         much.

         4                      Is there anything else in terms of housekeeping or

         5         should we start the day?

         6                      MR. HAEFNER:        In anticipation of Mr. Watt's testimony,

         7         we do have a dispute about that, about an exhibit that we hope

         8         to do now, and there's also a dispute about a document to be

         9         introduced through the deposition testimony of Dr. Arora in

        10         Sandoz's case that we were intending to do now, your Honor,

        11         because it would affect which clips get played.

9:23A   12                      THE COURT:       All right.        Go ahead.

        13                      MR. HAEFNER:        Its up -- you know.

        14                      THE COURT:       Go ahead.

        15                      MR. HAEFNER:        Okay.     So as to Mr. Watt, your Honor,

        16         there's a European patent.              The majority of it is in German,

        17         but portions of it are in English, and then, of course, there

        18         are numbers on it that indicate various things; dates, other

        19         patents.      Those are in numbers, not to be flip.                    But I mean,

        20         they're self-evident on their case what they are.                         We do not

        21         have a certified translation of it.                  It's not our intention to

        22         discuss any portion of it that is that in German.                         You know,

        23         Mr. Watt is not fluent in German.

        24                      THE COURT:       How are you using it?

        25                      MR. HAEFNER:        My understand, your Honor, is it's just




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed 10/05/18 Page 11 of 113 PageID: 21695       11



         1         to show that it is, in fact, the thing it purports to be, in

         2         English.      It's a European Patent Office patent and, you know,

         3         the desire is to use it in the course of the evidence simply

         4         for it being this thing.

9:24A    5                      THE COURT:       Okay.     But in terms of any specific

         6         examination of the contents therein, are you doing that?

         7                      MR. HAEFNER:        Not of that German portions, your Honor.

         8         Yes, the claim at issue is in English, your Honor, I'm

         9         reminded, as are the various references.

        10                      THE COURT:       Okay.

        11                      MR. HAEFNER:        So, yes, just to repeat, there's no

        12         questioning on the areas that are in German.

        13                      THE COURT:       What was that?         There's no question that?

        14                      MR. HAEFNER:        No questioning will be held on the areas

        15         that are in German.

        16                      THE COURT:       Okay.     Counsel.

        17                      MS. RENE:       Your Honor, to provide some context for

        18         this dispute, we were first apprised of their intent to rely on

        19         this exhibit last Wednesday, and we objected on Thursday and

        20         requested that they provide us with a certified English

        21         translation for the Court's reference.                    The document that they

        22         are discussing is a European patent application.                        The entirety

        23         of the application is in German with the exception with one

        24         portion of the claims which appear to have an English

        25         translation related to it.              It's not a certified copy itself,




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed 10/05/18 Page 12 of 113 PageID: 21696            12



         1         and the entirety of the patent is in German.

9:25A    2                      So we raised this on Thursday during the

         3         meet-and-confer and requested a certified English translation

         4         of it so we can actually know what the patent is all about and

         5         what's disclosed in the specification.                    And the response to

         6         that was that they were only discussing the claims, which I

         7         think is what Mr. Haefner said this morning.

         8                      Our position is that it's unduly prejudicial.                       Well,

         9         it's not admissible under Rule 403 or 401 primarily because

        10         it's unduly prejudicial.             If they're going to be talking about

        11         the claims, we have no idea what is in the specification.                             It's

        12         very difficult for us to -- it's actually impossible for us to

        13         prepare for cross-examination about what is potentially in

        14         these claims without having any sort of point of reference.

        15         And again, we did request the certified translation.                           They

        16         refused to give it to us.              We requested it again last night,

        17         and again they refused to give it to us.                     We also believe it's

        18         a waste of the Court's time and resources.                      Again, the vast

        19         majority of this patent is in German.

        20                      And as Mr. Haefner --

9:26A   21                      THE COURT:       Why is the patent half in German and half

        22         in English?

        23                      MS. RENE:       It's a European patent so it's not actually

        24         half in German and half in English, the entirety is in German.

        25                      THE COURT:       What portion of it is in English though?




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed 10/05/18 Page 13 of 113 PageID: 21697        13



         1                      MS. RENE:       The claims.

         2                      THE COURT:       Why are the claims in English?

         3                      MS. RENE:       It's a European patent application, and at

         4         the end of the European Patent Applications the claims are

         5         actually in German and then the claims are in English and then

         6         the claims are in French.              I believe that that's just the way

         7         that they are issues in Europe.                 But again, the vast majority

         8         of it is in German so we really don't know what the

         9         specification says.           To to the extent that the witness is going

        10         to be testifying about what those claims mean or anything about

        11         what the patent means, we don't have the proper context for

        12         that.     We also don't have a file history for this.                      It was

        13         never -- I don't believe that it was ever produced, certainly

        14         it wasn't on the exhibit list.                So it's really impossible for

        15         us to sort of determine what these things mean.

        16                      THE COURT:       Okay.     Yes.

        17                      MR. PRITIKIN:         Your Honor, I can clear up some of the

        18         mystery here.

9:27A   19                      THE COURT:       Yes.

        20                      MR. PRITIKIN:         So this is a patent that issued off the

        21         same application that led to the patents-in-suit.                         It's in the

        22         same family.        It's part -- there was the original Roche filing,

        23         the Court will recall, back in 1990, and the original filing

        24         was in German, the specification.

        25                      Sandoz provided on the exhibit list a certified




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed 10/05/18 Page 14 of 113 PageID: 21698   14



         1         translation of that.            So the claim that they don't know what

         2         the German application says probably isn't quite right because

         3         they've translated it themselves and they put it in the record

         4         of the case, a certified translation of the specification, the

         5         same specification.           And it's the application --

         6                      THE COURT:       Did they provide a certified copy of the

         7         translation of exactly the same thing that you're offering now?

         8                      MR. PRITIKIN:         The specification -- they issued off

         9         the same specification.

        10                      THE COURT:       What about beyond the specification?

        11                      MR. PRITIKIN:         I don't know there are differences in

        12         the specification between the two.                  So the patent issued, the

        13         claims are in English, and they know what's in the

        14         specification.         We have -- it's in the '182 and the '522.

9:28A   15                      The questions that are going to be asked of Mr. Watt

        16         are limited to --

        17                      THE COURT:       Let me get to that.

        18                      Was the patent in the same family translated already

        19         and is that a basis for us to move upon at this point?

        20                      MS. RENE:       So, a patent in the same family was

        21         translated.        It's the original patent, the original priority

        22         patent.      However, we don't know that it has the same

        23         specification as the current patent that they're trying to

        24         admit.

        25                      If your Honor remembers, the patents-in-suit, they did




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed 10/05/18 Page 15 of 113 PageID: 21699         15



         1         amend those specifications, both the '182 and the '522 were

         2         amended.      We have no idea because we don't speak German, so we

         3         really don't know what's in the specification.

         4                      We cannot independently confirm that the specification

         5         of the patent that they're trying to use that's primarily in

         6         German is the same as the priority specification without a

         7         certified translation.

         8                      THE COURT:       Well, let me ask Plaintiffs this:                Isn't

         9         it very -- I mean shouldn't it be pretty straightforward to get

        10         a German translation of this?

9:29A   11                      MR. PRITIKIN:         We already have it, your Honor, they

        12         provided it.

        13                      THE COURT:       You're saying that's actually a different

        14         patent in the same family though.                 Correct?

        15                      MR. PRITIKIN:         But there's no indication that it was

        16         ever amended.        We have the whole file --

        17                      THE COURT:       There's no indication it was ever?

        18                      MR. PRITIKIN:         Amended in German.           This all issued in

        19         the European Patent Office.               We have the entire 121 file

        20         history.      It was produced, this comes out of it.                    It's already

        21         in evidence.

        22                      THE COURT:       You're saying it's exactly the same?

        23                      MR. PRITIKIN:         As far as we know it's the same.              I

        24         mean, if there was a change made you could tell from looking at

        25         the file history.




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed 10/05/18 Page 16 of 113 PageID: 21700           16



         1                      THE COURT:       Is there any indication that there's any

         2         change from what's already been translated?                      Because that's

         3         really the issue.

         4                      MS. RENE:       Right.     So my understanding is the file

         5         history, that was produced and my understanding is that's in

         6         German as well.         You know, so no one from -- I mean, unless

         7         it's a German speaker, I can't say for sure whether or not the

         8         specification was amended or not.

         9                      THE COURT:       Is there anyone here that speaks German

        10         that could take a look at it real quick for us?

9:30A   11                      MR. PRITIKIN:         Dr. Skerra.

        12                      THE COURT:       That's the issue.           We want to make sure

        13         that what needs to be translated was translated.                        But if it's

        14         already been done, then we can move on to something else.                            But

        15         if there's something in there that you believe has not been

        16         translated that's distinct, I'd like to know what it is and

        17         then we can address it.

        18                      MS. RENE:       Sure.     You know, it's the simple fact that

        19         we can't independently confirm without a certified translation.

        20         And again this goes back to Wednesday.                    They knew since last

        21         week that they were going to be using this and they had ample

        22         opportunity to provide with us a certified translation.

        23                      THE COURT:       Let's get back to this though.                   The claims

        24         themselves, it sounds like they're in different languages,

        25         they're repeated.          To the extent we're looking at, and sort of




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed 10/05/18 Page 17 of 113 PageID: 21701       17



         1         keeping our thrust to those particular claims, do we need

         2         anything beyond that if it appears that the thing has already

         3         been translated previously?

         4                      MS. RENE:       I mean, the claims mean what they mean, but

         5         to the extent the witness is going to be interpreting those and

         6         say that they cover certain things, we believe that's improper

         7         without a certified --

9:32A    8                      THE COURT:       But those claims are in English, are they

         9         not?

        10                      MS. RENE:       That's right, the claims do appear in

        11         English although the translation is a little -- to use a legal

        12         term, "wonky."

        13                      So it's a little bit difficult to read.                    But again, to

        14         the extent that the witness is going to be testifying as to

        15         claims covering certain things, you know, without the proper

        16         context it's -- we believe it's unduly prejudicial and it's

        17         also not particularly useful for the Court.

        18                      THE COURT:       Tell me again how you're going to be using

        19         this.

        20                      MR. PRITIKIN:         So the patent -- could I have just a

        21         second, your Honor?

9:33A   22                      THE COURT:       Yes.

        23                      MR. PRITIKIN:         Your Honor, this is one of the patents

        24         that is specifically referenced in the Accord and Satisfaction,

        25         Mr. Watt is going to be testifying about the Accord and




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed 10/05/18 Page 18 of 113 PageID: 21702     18



         1         Satisfaction and about the rights that were granted under it,

         2         and this is one of the patents that was the subject of that.

         3                      It is the 120 -- EP 121 patent.                 It issues off the

         4         same family as the patents-in-suit, part of the same file

         5         history --

         6                      THE COURT:       Is it incorporated by reference in the

         7         document that you had translated?                 I mean, how is it related

         8         back?     Because there's a dispute here as to whether what's been

         9         translated is exactly the same thing.

        10                      MR. PRITIKIN:         Yes.

        11                      THE COURT:       How would I come to some sort of

        12         conclusion on that?

        13                      MR. PRITIKIN:         So the original application that was

        14         filed was filed, as your Honor knows, it was filed in German,

        15         in Europe back in 1990.             That original application became the

        16         specification of this European 121 patent.                      It also became the

        17         specification of the U.S. patents-in-suit.

9:34A   18                      The original application that was filed in German was

        19         translated by Sandoz.            They provided a certified translation of

        20         that original application, which is the specification of this

        21         patent.

        22                      THE COURT:       Is there any way to know if there were any

        23         amendments though?

        24                      MR. PRITIKIN:         Well, one could look at the file

        25         history to see if there are any but --




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed 10/05/18 Page 19 of 113 PageID: 21703   19



         1                      THE COURT:       Has anyone done that?

         2                      MR. PRITIKIN:         They're familiar with the file history.

         3         They've been studying it for years.                  There's no indication that

         4         there's anything of any consequence that happened in the

         5         European Patent Office or any amendments there after August of

         6         1990, so there's no basis for raising a question as to whether

         7         it's the same.

         8                      THE COURT:       Ms. Rurka.

         9                      MR. RURKA:       Your Honor, they produced this document to

        10         us and we're supposed to anticipate that they were going to

        11         bring a brand new document into the case last week, Wednesday,

        12         and scour through the file history that's in German to figure

        13         out whether or not any amendments to the specification were

        14         being made?        That's what Mr. Pritikin is arguing today, when

        15         all they had to do was provide a certified translated copy to

        16         prove that it's the same specification.

9:35A   17                      THE COURT:       Can we get a certified translated copy?

        18         How difficult would that be?

        19                      MR. PRITIKIN:         So, I'm told that, in fact, we provided

        20         the certified translation, not Sandoz.                    So I stand corrected.

        21         But they've had that forever, the translation of the

        22         relationship application.

        23                      THE COURT:       But just so that this is on solid footing,

        24         how difficult is it then to get a certified translated copy of

        25         this?




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed 10/05/18 Page 20 of 113 PageID: 21704        20



         1                      MR. PRITIKIN:         I assume it can be done.             I mean --

         2                      THE COURT:       Why don't we just do that so then there's

         3         no dispute?        And I understand what you're saying, that the

         4         previous document was already translated and there's no

         5         indication of any amendments and so on.                    But to the extent

         6         there's any dispute about any amendments, if it were certified

         7         as a prosecutor translation we could just move on from it.

         8                      MR. PRITIKIN:         It can be done.         I'm told it would take

         9         about a week to get a certified translation of it.

        10                      THE COURT:       Well --

        11                      MR. PRITIKIN:         Let me make this suggestion, your

        12         Honor.

        13                      THE COURT:       Yes.

        14                      MR. PRITIKIN:         What I would propose is that we go

        15         ahead, we proceed, we conduct the examination, we can get a

        16         certified translation of it, we'll provide it to the other

        17         side.     If they think there's some basis in there for coming

        18         back or some question or discrepancy that's been raised, we can

        19         figure out at that point what we would need to do.                         But I hate

        20         to hold up the whole proceedings for a week while we do that.

9:36A   21                      THE COURT:       Although if they mentioned it last week.

        22         A certified copy could have been obtained last week as opposed

        23         to being discussed today --

        24                      MR. PRITIKIN:         For the same reason, I explained this

        25         morning, we saw no reason to do that because it is the same, it




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed 10/05/18 Page 21 of 113 PageID: 21705         21



         1         is the same specification that led to it.

         2                      THE COURT:       I understand your position.               But

         3         Defendant's position is they would have to go through the whole

         4         file history to determine whether there's an amendment.                        And

         5         your position is, they should know that.                     They're here arguing

         6         this case, they should know it.                 But at the same point if we're

         7         going to rely on that a document -- it sounds like really the

         8         only thing that's in English is the claim, so that sounds fine,

         9         you can address the claim.              To the extent you're going to dive

        10         deep into the rest of the document, it sounds like there's a

        11         challenge.

        12                      MR. PRITIKIN:         And I think the questions I'm going to

        13         be asking about the claims are clear on the face of the claims,

        14         your Honor.        If they think there's some reason to go into the

        15         specification or a need to do that, certainly they can tell us

        16         then.

        17                      THE COURT:       So I'm going to allow it in now

        18         conditionally.         You're going to get us a certified copy and

        19         present it to the Defendants.                If there's any issue after we

        20         conclude on this, you may contact the Court and let us know and

        21         we'll deal with it if we need some sort of further development

        22         of the testimony.

        23                      Thank you.

        24                      MR. PRITIKIN:         That's fine.        Thank you, your Honor.

9:37A   25                      THE COURT:       Thank you.        All right.       What's next?




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed 10/05/18 Page 22 of 113 PageID: 21706         22



         1                      MR. HAEFNER:        So in anticipation of Dr. Arora later

         2         today, your Honor, in Sandoz's case, this is a deposition clip.

         3         There is a dispute about a document that is included in the

         4         clip.     This is Dr. Arora's resume which she specifically

         5         testified at her deposition she created for the purpose of

         6         getting a job.         She was not employed by Amgen --

         7                      THE COURT:       I'm sorry.        There's a dispute over her

         8         resume?

         9                      MR. HAEFNER:        They want to move it into evidence, your

        10         Honor.

        11                      THE COURT:       Okay.

        12                      MR. HAEFNER:        And it's hearsay.           And at the deposition

        13         she, in fact, confirmed that she created it for the purosess of

        14         getting a job.         It doesn't have any indicia of reliability, and

        15         we don't want that exhibit to come in, nor do we want the

        16         related testimony to come in.

        17                      THE COURT:       She could go through each thing and

        18         identify what she's done, no?                And say, yes, I worked here

        19         during this period of time; yes, I wrote this article; I did

        20         the following research.             She would be able to do that.              No?

9:38A   21                      MR. HAEFNER:        I don't believe so, your Honor.               I mean,

        22         it is an out-of-court statement offered to prove the truth of

        23         the matter asserted.            It's not her statements as -- it's not

        24         statements about what she did at Amgen in the context of being

        25         a current employee at Amgen.               It's a statement referenced to a




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
     Case 2:16-cv-01118-CCC-MF Document 644 Filed 10/05/18 Page 23 of 113 PageID: 21707       23



 1         resume, a resume which is not admissible for the purpose of

 2         examining the parts of the resume that are puffery and then

 3         using that to construct an argument that they should be taken

 4         at face value for the truth of the matter asserted.

 5                      And that's what we have a problem with, your Honor.

 6                      THE COURT:       Okay.

 7                      Counsel.

 8                      MS. RENE:       So, your Honor, the Plaintiffs' objections

 9         to this include both testimony and the actual CV itself.

10                      So, during her deposition, Dr. Arora was asked about

11         her CV and explained various entries in her CV, just as your

12         Honor suggested one might do doing a deposition, and those are

13         the portions that's Plaintiffs are objecting to.                        And just to

14         provide the adequate context of who Dr. Arora is and why this

15         is relevant.        Dr. Arora submitted a declaration to the PTO

16         during the prosecution of the patents-in-suit regarding the

17         unexpected results relating to effector functions of CDC and

18         ADCC.

19                      That declaration was relied on by Dr. Greene, who was

20         Plaintiffs' witness during his testimony.                     And the testimony at

21         issue that they're objecting to specifically relates to her CV

22         and her description and her testimony about her role as a

23         scientific liaison for the legal team at Amgen.                        Specifically,

24         she testified consistent with her CV that she was a scientific

25         liaison for legal teams, to tackle intellectual property




         WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed 10/05/18 Page 24 of 113 PageID: 21708   24



         1         related matters for marketing drugs, pipeline, and emerging

         2         technologies, help formulate strategy for stronger IP,

         3         innovator molecules, and defensive strategy for biosimilars.                    A

         4         key impact was for Enbrel as setting patent protection for

         5         another 16 years past its 2012 expiration date.

         6                      So that portion of her CV was discussed during her

         7         testimony.       She explained it, she explained her role at Amgen,

         8         including her role in the scientific studies relating to the

         9         declaration and the purposes of the declaration.

        10                      THE COURT:       Okay.     Is she coming in live, or is

        11         this --

        12                      MS. RENE:       No, this is a deposition designation.

        13                      And also Plaintiffs at her deposition did examine her

        14         on her CV, including the purposes for her creating the CV

        15         which -- to get a job, which is why most people create those

        16         CVs, and they have designated that testimony, so it will be

        17         played as well.

        18                      So from our perspective these things are not hearsay.

        19         We are not offering it for the truth of the matter asserted,

        20         we're offering it it to provide context for her testimony.

        21         It's relevant to her testimony.                 She's the one who did the

        22         testing at Amgen and the Plaintiffs relied on --

9:42A   23                      THE COURT:       Why wouldn't the testimony be sufficient

        24         on its own without the CV?

        25                      MS. RENE:       They're also objecting to -- the testimony




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed 10/05/18 Page 25 of 113 PageID: 21709        25



         1         might very well be sufficient on its own, but they're also

         2         objecting to that testimony.

         3                      THE COURT:       What's the objection to the testimony?

         4                      MR. HAEFNER:        Two things, your Honor.             There's no

         5         objection to the testimony about her work on the declaration,

         6         about her interaction with the Patent Office.                       The concern is

         7         that then when one turns to the CV created for the purposes of

         8         getting a job and obviously glossed in a manner that would make

         9         her an attractive candidate, one sees this language which was

        10         read to you about how she was, you know, assisted in extended

        11         patent life, et cetera, et cetera.

        12                      You know, this is not what her job was at Amgen.                     She

        13         testifies about in the designations about what her job was,

        14         what she did on a daily basis.                There's no objection to that.

        15         The objection is to the spin on, let's use your CV to now

        16         create this narrative, a CV which is hearsay to create this

        17         false setting.

9:43A   18                      THE COURT:       But during the clip I imagine you cross

        19         it, don't you?

        20                      MR. HAEFNER:        There is testimony, your Honor, which

        21         I'm not positive got into the final clip, so there does have to

        22         be a discussion off line about these lines.                      But, yes, there is

        23         testimony about how the CV is specifically for the purpose of

        24         obtaining a job.

        25                      THE COURT:       Okay.     Well, this is what I'm going to do




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed 10/05/18 Page 26 of 113 PageID: 21710          26



         1         on this:      I'm going to allow it so I can listen to it and see

         2         how it fits into the testimony.                 But I am very cognizant of the

         3         objection, and I'm going to take a further look at it.                           So it's

         4         conditionly admitted at this point, and I may allow it in or

         5         may not allow it in depending upon how things go.                         All right.

         6         Thank you.

         7                      MS. RENE:       May I just make one more note on that, your

         8         Honor?

         9                      THE COURT:       Yes.

        10                      MS. RENE:       Thank you.       I appreciate it.

        11                      As I stated before, we don't believe that it's being

        12         offered for the truth of the matter as the resulted.                           But even

        13         if it was offered for truth of the matter asserted we believe

        14         that it falls within -- it's admissible subject to Federal Rule

        15         of Evidence 807 under the residual exception to the rule

        16         against hearsay.          Dr. Arora testified that the document is

        17         indeed her curriculum vitae.               She reflected circumstantial

        18         guarantees of trustworthiness, and as your Honor will hear from

        19         the clip, she did explain if fully.                  So I just wanted to note

        20         if for the record as well.

9:44A   21                      THE COURT:       I'm curious to see how the testimony

        22         stands on its own without the resume.                   I'm not certain at this

        23         point because I'm listening in advance of hearing it, how

        24         intertwined it actually is.               Have you folks taken another look

        25         at this?




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed 10/05/18 Page 27 of 113 PageID: 21711   27



         1                      MR. HAEFNER:        Your Honor, I don't believe, your Honor,

         2         that the that portions of the deposition which deal with the

         3         facts of the case are intertwined with this discussion of her

         4         CV and the gloss she had put on on it.

         5                      And as to the 403 -- or excuse me -- the 807 --

         6                      THE COURT:       807.

         7                      MR. HAEFNER:        -- exception, she admits in the

         8         deposition itself that its for the purposes of getting a job.

         9         And as anyone who has made a CV or resume knows, that is not an

        10         indicia of reliability.

        11                      (Laughter.)

        12                      MS. RENE:       I don't know if I would agree with that.

        13                      THE COURT:       All right.        Let's move on from that.

        14                      MS. RENE:       Thank you.

        15                      THE COURT:       What's next?

        16                      MR. HAEFNER:        There's nothing at the moment, your

        17         Honor.     There's a brewing discussion of documents related to

        18         Dr. McDuff, but all or portions of it may be worked out, and so

        19         we're just going to hold --

9:45A   20                      THE COURT:       So hold on that if you're still having a

        21         conversation regarding it, that's fine.

        22                      Anything else?

        23                      MR. HAEFNER:        Let me --

        24                      THE COURT:       Look through your notes.

        25                      MR. HAEFNER:        That is it, your Honor.




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed 10/05/18 Page 28 of 113 PageID: 21712        28



         1                      THE COURT:       Sounds good.        Anything else?

         2                      MS. RENE:       No, that's it, your Honor.              Thank you so

         3         much.

         4                      THE COURT:       Thank you very much.            Let's move on then.

         5                      MR. RURKA:       Your Honor, we call Professor Arne Skerra.

         6                      THE COURT:       Thank you very much.

         7                      You may come forward.

         8                      MR. RURKA:       I believe you have the binders.

         9                      THE COURT:       Good morning, sir.           You may come forward.

        10         Thank you.

        11                      We'll have the witness sworn in.

        12                      MR. RURKA:       May I approach?

        13                      THE COURT:       Certainly.

        14                      How are you, good morning?

        15                      DR. SKERRA:        Good morning.

        16

        17         A R N E       S K E R R A, called as a witness, having been first

        18              duly sworn, is examined and testifies as follows:

        19

        20                      THE DEPUTY CLERK:          Please be seated.           State your name

        21         for the record.

        22                      THE WITNESS:        My name is Arne Skerra.

9:46A   23                      THE COURT:       Try it again.         You can speak right in.

        24         Just say "test."

        25                                         DIRECT EXAMINATION




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                              Skerra        crossPage 29 of 113 PageID: 21713
                                                                   - Rurka                       29



         1        BY MR. RURKA:

         2        Q     Good morning, Professor.

         3        A     Good morning.

         4        Q     Could you please state your name for the record?

         5        A     Arne Skerra.

         6        Q     And, Professor Skerra, what is your current occupation?

         7        A     I'm a full Professor at the Technical University of Munich.

         8        Q     And what is the Technical University of Munich?

         9        A     Now in Germany a technical university is a kind of

        10        university which is devoted to the natural sciences and

        11        engineering as opposed to philosophical sciences, and among the

        12        German technical universities, I think the Technical University

        13        of Munich is one of the leading universities.

        14        Q     Thank you.

        15                     Can you provide, describe your work at the Technical

        16        University of Immunology?

9:47A   17        A     Yes.     I'm a professor of biological chemistry, and I teach

        18        biological chemistry in various flavors.                    That means I hold my

        19        chemistry courses at the undergraduate level, and more

        20        specifically, I teach protein biochemistry at the masters level

        21        and graduate level.           And in addition, I work in research, so my

        22        laboratory hosts approximately 25 co-workers, and we are

        23        working on several topics in the area of protein design and

        24        protein biochemistry.

        25        Q     And, Doctor, is this your first time testifying at trial?




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                              Skerra        crossPage 30 of 113 PageID: 21714
                                                                   - Rurka                         30



         1        A     Yes.

         2        Q     Okay.     And, generally, you're providing expert testimony

         3        today.      Can you give a general overview of the topic you're

         4        your testimony is directed to?

         5        A     I was asked to provide my opinion about the way how

         6        etanercept interacts or binds to TNF.

         7        Q     Okay.     Did you bring your CV to court today?

         8        A     Yes, I did.

9:48A    9        Q     Can we please turn to DTX-1249.

        10        A     That's my CV, yes, so the first page of it.

        11        Q     Did you prepare some slides to help the Court today?

        12        A     Yes, I did.

        13        Q     All right.       Why don't we put them on the slides for that.

        14                     MS. RURKA:       So let's go to DTX-3001.             And can you

        15        describe your education for the Court, Doctor?

        16        A     Yes, I accomplished chemical studies at the Technical

        17        University of Darmstadt and completed my studies with a degree

        18        of a chemical engineer, and this was at the end of '85; and in

        19        the beginning of '86, I moved to the Ludwig Maximilians

        20        University of Germany -- of Munich -- sorry -- which is the

        21        other big immunology university, and there I did my Ph.D work,

        22        and I worked on the topic of "Functional Expression of Antibody

        23        Fragments in E.coli," which is a common laboratory material;

        24        and I finished my Ph.D studies with the German equivalent

        25        degree of the US Ph.D, at the end of '89.




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                              Skerra        crossPage 31 of 113 PageID: 21715
                                                                   - Rurka                      31



9:50A    1        Q     What was the subject matter of your Ph.D research, Doctor?

         2        A     As I mentioned, I worked on antibodies and antibody

         3        fragments, the way how they can be produced in the laboratory

         4        bacteria, how they can be purified and their binding can be

         5        investigated.

         6        Q     Okay.     Let's turn to DTX-3002.             And can you describe what

         7        you did after completing your graduate research?

         8        A     Yes, certainly.         So in the beginning of the year 1990, I

         9        went to England and to the Medical Research Council Laboratory

        10        of Molecular Biology in Cambridge and joined Dr. Milstein's

        11        department; and one year later I received a position as a group

        12        leader back in Germany at the Max-Planch Institute for

        13        Biophysics in Frankfurt; and in '94, I received my first

        14        appointment as an Associate Professor of Protein Chemistry at

        15        the Technical University of Darmstadt; and finally, in '98, I

        16        received my present appointment, that is the full Professorship

        17        in Biological Chemistry at the Technical University of Munich.

9:51A   18        Q     How long have been you be conducting research in the field

        19        of biological chemistry, Doctor?

        20        A     I think that kind of research started early in my Ph.D

        21        thesis, so it is now more than 30 years.

        22        Q     Have you published articles over the course of your career?

        23        A     I have.      I would say more than 200 articles, both basic

        24        research articles or original research articles, and reviews

        25        and book chapters.




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                              Skerra        crossPage 32 of 113 PageID: 21716
                                                                   - Rurka                      32



         1        Q     Let's go to DDX-3003.            Have you been a member, held

         2        leadership positions within your field?

         3        A     Yes.     I have been a member of the German Chemical Society

         4        for more than 30 years, and there I served as an elected board

         5        member, and for a couple of years also as a Chairman of their

         6        division called Biochemistry.               Also I have been a member of the

         7        German Society of Biochemistry and Molecular Biology, GBM, and

         8        there I have served as a Chairman of their study group, Protein

         9        engineering And Design.

        10                     Apart from my scientific interests, I was also

        11        interested in translating my research into practical

        12        applications, and over the years I have co-founded two

        13        companies, two biotech companies with the goal of developing

        14        biopharmaceutical drugs.             And the first one is Pieris, which by

        15        now is called Pieris Pharmaceuticals, Inc., in fact, it's

        16        listed on the NASDAQ companies the last couple of years, and

        17        the other companies is XL-Protein, GmbH.

9:52A   18        Q     Doctor, are you the member of any editorial boards?

        19        A     Yes.     I have been serving on the editorial board for the

        20        editorial advisory board of several international scientific

        21        journals, among those, the Journal of Molecular Biology; the

        22        journal called Protein Engineering Design and Selection, and

        23        some others.

        24        Q     Okay.     And have you received any professional honors or

        25        awards?




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                              Skerra        crossPage 33 of 113 PageID: 21717
                                                                   - Rurka                         33



         1        A     Yes.     Over the years I was lucky to receive a couple of

         2        awards.      Among those, for example, is my election as a full

         3        member to the German Academy of Science and Engineering; I also

         4        received some medals and prizes, both in Germany, for example,

         5        the Heinz Maier-Leibnix medal, but also internationally.                      So,

         6        for example, I won the Universal Biotech Prize of Innovation in

         7        Paris, France; and also in the U.S. I led a team that received

         8        the -- or that was awarded as grand prize winner in the

         9        International Genetically Engineered Machines competition which

        10        took place in Cambridge, Massachusetts.

9:53A   11                     MR. RURKA:       Your Honor, defendants would proffer Dr.

        12        Skerra as an expert in the field of biochemistry, protein

        13        chemistry and chemistry -- I'm sorry -- protein biochemistry

        14        and chemistry.

        15                     THE COURT:       Thank you.

        16                     Any objection?

        17                     MR. WINTERS:        There will be some cross-examination in

        18        this area, but no objection to his admission as so moved, your

        19        Honor.

        20                     THE COURT:       Thank you so much.

        21                     So he is deemed to be an expert in these areas and he

        22        may so testify.

        23                     MS. RURKA:       Thank you, your Honor.

        24                     THE COURT:       Thank you.

        25                     MS. RURKA:       Let's turn to DTX-3005.




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                              Skerra        crossPage 34 of 113 PageID: 21718
                                                                   - Rurka                      34



         1        Q     And can you just offer a general road map of the opinions

         2        you'll be offering today?

         3        A     Yes.     As I already mentioned, I was asked to provide my

         4        opinion on the properties of etanercept and their interaction

         5        or binding to TNF.           The first opinion is on the topic:

         6        Etanercept's strong TNF-binding is not unexpected;

         7                     The second opinion is:            Etanercept's lack of

         8        aggregation is not unexpected; and

         9                     Third, etanercept's role in CDC and ADCC is not

        10        unexpected.

9:54A   11        Q     Okay.     Let's turn to DTX-3006, and talk about the

        12        perspective that you applied when you did your analysis.

        13                     You're aware that Dr. Blobel offered an opinion on who

        14        is a person of skill in the art?

        15        A     Yes, I do.

        16        Q     Okay.     And DDX-3006, you understand this is the definition

        17        he applied?

        18        A     Yes.     Dr. Blobel expected from a person of ordinary skill

        19        in the art, he had an MD or Ph.D in biology, molecular biology,

        20        biochemistry, or chemistry or a similar field.

        21                     In fact, my Ph.D is in the field of biochemistry.

        22                     And this person should have one to two years of

        23        experience in the field of immunology or molecular immunology,

        24        and some other techniques which I -- at least part of them I

        25        was well aware at the time.




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                              Skerra        crossPage 35 of 113 PageID: 21719
                                                                   - Rurka                          35



         1        Q     Okay.     And did you conduct -- did you have one to two years

         2        of experience in the field before the priority date?

         3        A     Yes.     So in particular, both during my Ph.D thesis and at

         4        the time thereafter at Cambridge I worked on protein

         5        biochemistry, protein purification, I was familiar with

         6        immunological assays, and I was experienced in cloning and

         7        expression of DNA.

9:56A    8        Q     So, in your opinion, are you qualified as a person of

         9        ordinary skill in the art as of August 31st, 1990?

        10        A     Yes, I believe so.

        11        Q     Okay.     Let's turn to DDX-3007, and we'll start with your

        12        first opinion that:           Etanercept's strong TNF-binding is not

        13        unexpected.

        14                     And before we get into the meat of your testimony, why

        15        don't we talk about some concepts and terms that will be

        16        relevant for your testimony.

        17                     So let's go to DDX-3008.             And, Doctor, can you just

        18        talk through what a TNF trimer is and what that means?

        19        A     TNF is a cytokine.           That means it's a signaling protein in

        20        the immune system, and its structure was elucidated by Eck and

        21        Sprang and shown in the publication of '89.                     And he received

        22        one picture from the publication.                 And here we see a kind of

        23        trace which is meant to illustrate the chain of amino acids

        24        that forms this protein.

        25                     And it's a bit difficult to see here on this slide




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                              Skerra        crossPage 36 of 113 PageID: 21720
                                                                   - Rurka                          36



         1        but, in fact, there are three different traces:                       One shown in

         2        red, one in light blue, and one in light green.                       And this

         3        indicates that TNF is a trimer of three identical chains of

         4        amino acids.

9:57A    5                     Now, for the following of my talk I will use a more

         6        simplified representation which is shown to the right where we

         7        see, let's say, three egg-shaped objects.                    These should stand

         8        for the polypeptide chains, and I will also refer to them as

         9        the three subunits of the TNF trimer.                   And all three subunits

        10        are mutually identical.

        11        Q     By "mutually identical," what does that mean for

        12        TNF-binding?

        13        A     It means the expectation is that there are three binding

        14        sites because each subunit offers one binding site for the

        15        receptor.

        16                     MS. RURKA:       And just for the record, the Eck and

        17        Sprang article, that's JTX-26 at page 4.                    That's where the

        18        image comes from.

        19        Q     Okay.     Let's turn to DDX-3009.

        20                     And why don't we talk through what you're showing

        21        here.     We have two different figures.                And can you explain what

        22        those are?

        23        A     Yes.     These figures are schematic representations of the

        24        molecular structure of etanercept.                  So on the left we see here

        25        in green -- so, first of all, etanercept is a dimeric protein




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
             Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                              Skerra        crossPage 37 of 113 PageID: 21721
                                                                   - Rurka                        37



         1        so it is composed of two identical chains of amino acids.                     And

         2        in the upper part, the green moiety, this represents the

         3        extracellular portion of the TNF receptor; the dark blue moiety

         4        at the bottom, that's the CH2 and CH3 regions or domains of an

         5        immunoglobulin; and in the middle, the light blue part, that's

         6        the hinge region which also has cysteine residues and disulfide

         7        bridges.

9:59A    8                     Now, on the right we see a slightly more detailed

         9        picture as it was used by expert Dr. Greene, so in principle it

        10        looks the same.          It has a bit more granularity on the

        11        extracellular portion of the TNF receptor, which is also known

        12        as p75 receptor.          And here we actually see what was known from

        13        the literature, that this extracellular region forms four

        14        domains which are linked by more or less flexible linkers.

        15                     At the time it was not known where the binding site

        16        for TNF is, it was not clear whether it's on the tip of this

        17        receptor moiety or maybe on the side of one of its domains.

        18        But for the protein biochemist such a picture makes already

        19        clear that this TNF receptor has a certain degree of

        20        flexibility so it would allow the TNF to approach in several

        21        ways.

        22        Q     Okay.     And by the "domains," those are depicted in Dr.

        23        Greene's pictures as the blobs?

10:00A 24         A     Yes.

        25        Q     Is that accurate?




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                             Skerra        crossPage 38 of 113 PageID: 21722
                                                                  - Rurka                                38



        1                     And connected by little amino acid chains.                       Is that

        2        right?

        3        A     Stretches of amino acids which probably are flexible.

        4        Q     Okay.

        5        A     But for the following, I will refer for simplicity to the

        6        left picture.

        7        Q     And, Doctor, before we continue, you prepared an expert

        8        report in this case.            Is that right?

        9        A     Yes.

       10        Q     And you were asked to make an assumption about what the TNF

       11        receptor portion of etanercept looks like.                     Is that right?

       12        A     Yes.

       13        Q     Okay.     And you understood at the time that the full TNF

       14        receptor extracellular region has 235 amino acids.                        Is that

       15        right?

       16        A     Yes.

       17        Q     There was a typo in your expert report.                   Isn't that right?

       18                     MR. WINTERS:        I'm sorry, your Honor.            That's quite

       19        leading.       There's a paragraph --

       20                     THE COURT:       Rephrase it.

       21                     MR. RURKA:       Yes.

10:01A 22        Q     What did your expert report state about the extracellular

       23        region of the TNF receptor in etanercept?

       24        A     I was -- there were two numbers given to me as a basis of

       25        my opinion.        I believe it was 275 residues or 185 residues.




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                             Skerra        crossPage 39 of 113 PageID: 21723
                                                                  - Rurka                      39



        1        But the actual number did not really play a role for my opinion

        2        because it was so important for me to see that all these four

        3        domains are present in this extracellular portion.

        4                     So my assumption was that this was a biologically

        5        active extracellular region of a receptor, it has a certain

        6        structure, it has obviously the binding sites for TNF-alpha,

        7        and this is the situation under which I then imagined how such

        8        a soluble version, such a fusion protein of the TNF receptor,

        9        would interact with TNF.

       10        Q     Okay.     Thank you, Doctor.

       11                     Let's go to DDX-3010.            Have you reached an opinion

       12        about the expected binding in 1990, of what a person of skill

       13        in the art would have expected a molecule like etanercept, how

       14        they would have expected it to bind to TNF?

10:02A 15        A     Yes, that's actually my opinion.                If I imagine, if what I

       16        know, or what I would have known at the time about the

       17        structure of etanercept on the one hand and the trimeric

       18        structure of TNF on the other, then I would have assumed or

       19        expected that etanercept would form this kind of one-to-one

       20        complex as I would call it, where each arm of etanercept, so

       21        each extracellular receptor, will bind to one subunit on TNF.

       22        That means two subunits of TNF occupied, the third subunit

       23        remains unoccupied except for certain circumstances which we

       24        may discuss later.

       25        Q     Okay.     So let's turn to DDX-3011.




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
              Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                               Skerra        crossPage 40 of 113 PageID: 21724
                                                                    - Rurka                          40



          1                     And what we have here, Doctor, is a slide from Dr.

          2        Naismith's presentation.             Did you read Dr. Naismith's

          3        testimony?

          4        A     I have read that part of his testimony that refers to the

          5        topic here.        I have seen the slide and the slide looks familiar

          6        to me.

10:03A    7        Q     Okay.

          8        A     Because this is a very generic illustration how in

          9        principle a biovalent binding protein -- and I don't think we

         10        see here already a distinction, whether this would be an

         11        antibody or it would be etanercept.                  It's a very general

         12        illustration how a biovalent binding protein could interact

         13        with a trimeric antigen like TNF.

         14        Q     So why don't we talk about the three modes.                     What is Mode

         15        1?

         16        A     Yes.     In Mode 1 we see that each arm, each binding arm of

         17        the binding protein binds to one subunit the TNF, and these are

         18        two separate TNF trimers.              So this is called a monovalent

         19        binding because each arm binds to one TNF trimer independently

         20        of the other arm.

         21        Q     How about, Mode 2?

         22        A     Now, Mode 2, that would be called bivalent binding because

         23        we see that one arm, again, binds to one subunit of the TNF

         24        trimer, but the other arm of the molecule binds to a different

         25        subunit part of the same TNF trimer.                  So both particles, the




                  WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
              Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                               Skerra        crossPage 41 of 113 PageID: 21725
                                                                    - Rurka                             41



          1        TNF and the binding protein, are connected by two bonds, and

          2        this is why we call it bivalent binding.

          3        Q     And how about Mode 3?

10:04A    4        A     Mode 3 is maybe a more simplified version of Mode 1, where

          5        just one arm of the bivalent binding protein binds to one

          6        subunit the TNF trimer.

          7        Q     Okay.     So let's go to DD-3012 and talk about Mode 3 first.

          8                     What is your opinion about Dr. Naismith's -- the role

          9        of binding Mode 3?

         10        A     Now, compared with Mode 1 and Mode 3 -- Mode 2, -- excuse

         11        me -- Mode 3 is, in my opinion, more kind of transient or

         12        intermediate state because this would be the first complex that

         13        is formed when the bivalent binding protein encounters the

         14        trimer TNF.        Of course, naturally one arm would first bind to

         15        one subunit on the TNF trimer and we arrive at Mode 3.

         16                     But, in my opinion, the process doesn't stop here,

         17        because now the molecule has essentially two options how to

         18        react further.         And one option would be to use its second arm.

         19        So the bivalent binding protein would use its second arm to

         20        engage with a second subunit on the same TNF trimer.                          So this

         21        would in the end lead to Mode Number 2; or alternatively, if

         22        there are additional copies of TNF present, then the same arm

         23        could potentially bind to another TNF trimer and then we arrive

         24        at Mode Number 1.

10:06A 25          Q     Between Mode Number 1 and Mode Number 2, which binding mode




                  WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                             Skerra        crossPage 42 of 113 PageID: 21726
                                                                  - Rurka                      42



        1        would be preferred, or would be expected to be preferred?

        2        A     Now, in my opinion, Mode Number 2 would be strongly

        3        preferred, and this would be the default mode of binding.

        4        Q     Okay.     Let's turn to DDX-3013 and talk about why Mode 2

        5        would be preferred.

        6                     What we have up here is DTX-84, which is the Roitt

        7        textbook, Doctor.          Is that right?

        8        A     Yes.

        9        Q     And this is on page 5.            And can you talk to us about what

       10        Roitt terms us about bivalent binding and monovalent binding?

       11        A     Yes.     So Dr. Ivan Roitt wrote a famous textbook on

       12        immunology which I also used during my Ph.D thesis and which I

       13        still have on my shelf today, and in his textbook he explains

       14        the so-called avidity effect, and he also explains the

       15        difference between avidity and another phenomenon called

       16        affinity.       And affinity, that's, let's say, a simpler version.

10:07A 17                     Now, he says in the explanation of this table, which I

       18        will come to in a moment, his statement is:                     Multivalent

       19        binding between antibody and antigen (avidity or functional

       20        affinity) results in a considerable increase in stability as

       21        measured by the equilibrium constant, compared to simple

       22        monovalent binding (affinity or intrinsic affinity).

       23                     So that's a very fundamental statement which is

       24        illustrated in the table.

       25        Q     Okay.     And so multivalent, is that the same as bivalent in




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
              Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                               Skerra        crossPage 43 of 113 PageID: 21727
                                                                    - Rurka                            43



          1        this context?

          2        A     Multivalent is the more general expression.                     Bivalent in

          3        principle, they are also binding like bivalent and so on.                       But

          4        bivalent is the simplest mode of multivalent binding.

          5        Q     And this textbook references antibodies.                    Does this table

          6        apply, or the concept of the affinity and avidity apply beyond

          7        antibodies?

10:08A    8        A     Of course this is a textbook on immunology so it focuses on

          9        antibodies and antibody-like molecules.                    And this is also why

         10        there's divisions at the top, at the top that are referred to

         11        antibodies.        But the fundamental principle of avidity applies

         12        to any kind of bivalent binding protein.

         13        Q     So let's turn to DDX-3014, and take a look at Dr.

         14        Naismith's binding modes.              And let's talk first talk about

         15        binding Mode 3.

         16                     Does Roitt have a column for what would represent

         17        binding Mode 3?

         18        A     Yes.     Now, in this column, Dr. Roitt actually distinguishes

         19        four different cases, and I will now discuss the relevant cases

         20        here.

         21                     Column number two -- unfortunately, the battery is

         22        empty.

         23        Q     Oh.

10:09A 24                       (Batteries for laser pointer are handed up to

         25        Witness.)




                  WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                             Skerra        crossPage 44 of 113 PageID: 21728
                                                                  - Rurka                           44



        1                     MR. RURKA:       Thank you, Mr. Haw.

        2        Q     Now, column number three in this table illustrates a

        3        situation where an antibody -- and this is this Y-shaped

        4        molecule or protein at the top -- interacts just with one of

        5        its two arms which are also known as FAB arms for the antigen

        6        binding fragment, which is shown here as a small particle.                        And

        7        this is essentially the same situation as illustrated in the

        8        Mode Number 3 which I discussed before.                    So here the bivalent

        9        binding protein interacts with one antigen particle, one TNF

       10        trimer.

10:11A 11                     And this table characterizes this situation as a

       12        normal affinity direction.              And "affinity" means its strengths

       13        of binding.        And it says the number of valence is 1, so it's

       14        multivalent binding, and it gives here a certain equilibrium

       15        constant which is arbitrarily chosen as 10 to the 4.

       16        Q     Okay.     And I think you said "multivalent" binding.                   Did you

       17        mean "monovalent" binding?

       18        A     I'm sorry.       I meant monovalent binding.              So univalent,

       19        monovalent binding.

       20        Q     Let's take a look at Binding Mode 1.                  And what would

       21        Binding Mode 1, where would Binding Mode 1 fall in this chart?

       22        A     Mode 1 would fall into the same category.                    Because as I

       23        explained before, each arm of the bivalent binding protein

       24        independently interacts with one antigen particle -- here it

       25        would be the TNF trimer -- independently of the other arm.                        So




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
              Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                               Skerra        crossPage 45 of 113 PageID: 21729
                                                                    - Rurka                          45



          1        again we have a situation here which is characterized by the

          2        term "affinity," and it's characterized by the term "monovalent

          3        binding."

          4        Q     Okay.     And so let's go to slide DDX-3015.                 And where does

          5        Mode 2 then fall within this chart?

10:12A    6        A     Now, Mode 2 is definitely a different mode of binding

          7        according to the classification by Dr. Roitt.                      Because here

          8        this situation resembles column number 4.

          9                     So here at the top we see an antibody that is now

         10        engaged with both of its arms.                So both arms of the Y bind to

         11        an antigen, but these antigens are part of one particle.                      And

         12        here in the context of immunology, this looks more like a cell

         13        surface or maybe a virus surface.                 But the fundamental

         14        principle is here that the antigenic sides are part of one of

         15        the same particle.           And this would also be possible -- sorry --

         16        that would also be the situation for the three subunits of one

         17        TNF trimer.

         18                     So Mode 2 clearly corresponds to this column here on

         19        the table.       And now we see that this kind of interaction is

         20        characterized by the term "avidity."                  So that's this special

         21        situation which is strongly favored.

         22                     And this can be seen from the value of the equilibrium

         23        constant which is now 10 to the 7.                  So simply dividing 10 to

         24        the 7 by 10 to the 4 means we have a so-called 1,000-fold

         25        advantage as a consequence of this monovalent over here,




                  WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
              Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                               Skerra        crossPage 46 of 113 PageID: 21730
                                                                    - Rurka                       46



          1        bivalent binding.          And that's the avidity effect.

10:13A    2        Q     Thank you, Doctor.

          3                     And do you have an analogy that kind of brings it down

          4        to laymen's terms?

          5        A     Now, in my understanding, this is a natural driving force

          6        for molecules.         So there are certain driving forces in nature,

          7        yeah, which we cannot change as humans.                    And it's very similar

          8        like -- like a human person that also has some natural ways how

          9        to act.

         10                     So, for example, if I have seen now over the course,

         11        many of these paper boxes, big boxes with many paper in it and

         12        they have two handles on both sides.                  And if I as a person

         13        wanted to move such a box from one place to another, of course

         14        I would first use my first binding side one arm to grab one

         15        handle, and then I would feel the box is actually too heavy and

         16        I need my second arm, and I would take it to lift it up because

         17        this is a much stronger interaction, a much stronger binding,

         18        it gives me more grip on the box.                 And this is at least in my

         19        understanding a very similar way as molecules try to interact

         20        with their partners in the most intimate way.

10:14A 21          Q     Okay.     Now, let's turn to Dr. Naismith's testimony on

         22        direct.

         23                     MR. RURKA:       Mr. Haw, can we go to page 111, lines 14

         24        through 25.        And let's take this two at a time.

         25        Q     So, did you read this portion of Dr. Naismith's testimony,




                  WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                             Skerra        crossPage 47 of 113 PageID: 21731
                                                                  - Rurka                          47



        1        Doctor?

        2        A     Yes, I did.

        3        Q     Okay.     And he was asked on direct:

        4                     "As a matter of first principles, at the time of the

        5        patent, was there a particular mode that was thought to be more

        6        likely than the other?"

        7                     His answer was:         "The first principles would indicate

        8        Mode 1 is much preferred because it has the least

        9        stereochemical restraint or conditions."

       10                     Doctor, do you agree with that testimony?

       11        A     I do not agree with the it, because I feel and it is my

       12        honest opinion that Mode Number 2 is the preferred mode.

       13        Q     Okay.     Let's take a look at the next question:

       14                     "Would you mind telling me as if I were a sixth grader

       15        what that meant"?

       16                     And his answer was:           "Just that this idea that three

       17        dimensional space in Mode 2 is really only one arrangement.                       So

       18        you have the molecule is prefigured in that arrangement, or is

       19        able to adopt it without paying too much of an energy penalty."

10:16A 20                     And what is your opinion about the energy penalty that

       21        Dr. Naismith is discussing?

       22        A     Now, first my opinion is that his answer is, let's say, a

       23        one-sided view.          He only looks at the structure.               But as a

       24        scientist one also has to keep in mind another general

       25        phenomenon that is entropy.               And only if you consider both you




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                             Skerra        crossPage 48 of 113 PageID: 21732
                                                                  - Rurka                           48



        1        will come up with a meaningful interpretation.                       So I do not

        2        think that this energy penalty plays a major role here, and I

        3        can illustrate this in the next slide.

        4        Q     Let's go to DDX- 3016.

        5                     And can you explain what you're showing here?

        6        A     Yeah.     Because when I saw Dr. Naismith's illustrations of

        7        Mode 2, illustration of Mode 2, I had the feeling that this

        8        kind of binding of the bivalent protein to this TNF trimer is

        9        overly complicated because it looks like arms are being

       10        crossed, and this is actually, for a molecule, this is indeed

       11        unnatural.

10:17A 12                     But the point is, what is neglected in this way of

       13        presentation is that the two arms of a molecule actually can

       14        much more rotate than the human arm, so they can actually

       15        rotate by 360 degrees, which I cannot do with my arms, but the

       16        molecule can do.          And just by rotating and then turning,

       17        turning the bottom, this would be like half of a movement of a

       18        dancer.      The whole situation relaxes, and we come up with

       19        something which I would call Mode 2B, and this looks now much

       20        more relaxed.         And this kind of energy penalty which may

       21        certainly happen in Mode 2A is no longer present.

       22        Q     Can we turn to DDX-3017.

       23                     So can you summarize your opinion about the

       24        expectation of a person of skill in the art in 1990, about the

       25        favorite binding mode between a bivalent binding protein and




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
              Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                               Skerra        crossPage 49 of 113 PageID: 21733
                                                                    - Rurka                            49



          1        trimeric TNF?

10:18A    2        A     Yes.     So in the end you have to distinguish now between

          3        Mode 1 and Mode 2.           And as I explained, Mode 2 is strongly

          4        favored by this well-known avidity effect at the time.                        And

          5        that explains my preference, my strong preference or

          6        expectation of Mode Number 2.

          7        Q     Okay.     And let's go then to etanercept, go to DDX-3018.

          8                     What would the expected binding mode be for a molecule

          9        like etanercept then?

         10        A     So far the pictures are kind of a generic nature for a kind

         11        of bivalent binding protein.               Now we go back to the molecular

         12        structure of etanercept.

         13                     And here we have exactly the situation that allows

         14        this kind of bivalent binding because each arm of this

         15        extracellular receptor portion as part of etanercept can bind

         16        to a different subunit but on the same -- and that's the

         17        important thing -- on the same TNF trimer.

         18        Q     Okay.     Let's go to DDX-3019.

10:19A 19                       And this is clipped from Dr. Naismith's direct

         20        presentation, his demonstratives.                 And Dr. Naismith opined that

         21        etanercept exhibits unexpected binding properties because it

         22        binds TNF 50 times tighter than the soluble receptor.

         23                     Which, Doctor, you understand that's just the p75

         24        receptor by itself.           Right?

         25        A     That's the p75 receptor just cleaved off its transmembrane




                  WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
     Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                      Skerra        crossPage 50 of 113 PageID: 21734
                                                           - Rurka                               50



 1        part, yes, that's what I understand, and it would be a

 2        monovalent binding protein.

 3        Q     And then he also opines that it neutralizes TNF.                        It's

 4        unexpected that TNF -- that etanercept neutralizes TNF 1,000

 5        times better than the soluble receptor.

 6                     Do you agree with those opinions?

 7        A     No, I do not agree, and essentially for the same reasons

 8        which I explained before.

 9        Q     Okay.     Let's go to DDX-3020.

10        A     Because this avidity effect strongly indicates, or predicts

11        actually, that it is not only the mode of binding which is

12        preferred, that means this bivalent mode of binding, but also

13        that we have this advantage of multivalence, as Dr. Roitt

14        called it.       And this is a 1,000-fold advantage as a general

15        number, as a, let's say, average number I would say.

16                     So it is easy.         If a molecule is a bivalent binding

17        protein can participate in this -- in this bivalent interaction

18        with its antigen, with its trimeric TNF, then it's easy that

19        this strengths of binding is 1,000-fold stronger compared with

20        the soluble receptor.

21                     And the soluble receptors is actually a situation that

22        is already foreseen in Dr. Roitt's table.                    Because here we have

23        just this monovalent portion of the TNF receptor, and this

24        looks very much like just the binding arm of an antibody.                            So

25        that would be this FAB fragment.                 And the FAB fragment can also




         WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
              Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                               Skerra        crossPage 51 of 113 PageID: 21735
                                                                    - Rurka                          51



          1        only interact with one antigen at the time.                     And clearly the

          2        FAB situation like the soluble receptor situation is only

          3        characterized by ordinary affinity which cannot take advantage

          4        of this beneficial effect.

10:21A    5        Q     Thank you, Doctor.

          6                     Let's move to your second opinion and let's go to

          7        DDX-3021.

          8                     And your second opinion is:              Etanercept's lack of

          9        aggregation is not unexpected.

         10                     And let's go to DDX-3022 then.

         11                     You explained that the expected binding mode for

         12        etanercept would be Mode 2.               And is there a relationship

         13        between that binding and aggregate formation, Doctor?

         14        A     Yes.     And that's a simple matter of logic.                  Because when I

         15        formed the complex between etanercept and the TNF trimer, then

         16        both arms of etanercept are saturated, as we would say as

         17        scientists.        That means they already are fully occupied with

         18        one and the same TNF trimer, and so there would be no tendency

         19        for additional interactions of etanercept.

         20        Q     Let's go to DDX-3023.

         21                     And can you explain more generally how that would

         22        preclude aggregation then?

         23        A     Yes.     Now, if we have a solution where there are many

         24        copies of etanercept and the similar -- or also many copies of

         25        TNF, then all the etanercept molecules would tend, or strongly




                  WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
              Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                               Skerra        crossPage 52 of 113 PageID: 21736
                                                                    - Rurka                             52



          1        tend to interact with one trimer each.                   And as there are no

          2        additional binding sites awakened on the etanercept molecule,

          3        no further cross-linking can take place.                    And without

          4        cross-links there is no aggregate formation.

10:22A    5        Q     Let's go to DDX-3024.

          6                     What does the prior art teach about Binding Mode 2

          7        versus aggregation for a bivalent binding protein, with the

          8        trimer target?

          9        A     Yes.     There's another famous publication which was

         10        well-known at the time, already before Roitt published his

         11        textbook, and this publication provided the rationale for

         12        finding, which was very known in the area of immunology, and as

         13        a, let's say, summary of both the experimental situation and

         14        the theory which was provided here by Drs. Crothers and

         15        Metzger.       They made the following statement, they said:

         16                     "In situations where multisite adherence to a single

         17        particle and cross-linking of discrete particles are both

         18        possible, the former is predicted to predominate strongly.

10:23A 19                       Now, this is slightly complicated statement.                     What

         20        does it mean?

         21                     Multisite adherence to a single particle, that's

         22        exactly this Mode Number 2.               That means bivalent interaction as

         23        shown here between the two arms of all binding protein with the

         24        three subunits of TNF.             So that's the multisite adherence.

         25                     And opposed to that we have higher order aggregate




                  WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                             Skerra        crossPage 53 of 113 PageID: 21737
                                                                  - Rurka                            53



        1        formation, or simple aggregate formation, that would be the

        2        cross-linking of these three particles.                    So particles would be

        3        TNF particles here.           When they get cross-linked we form this

        4        higher order mass.           And there is clear prediction or clear

        5        expectation, that the first mechanism.                   That means this Mode 2,

        6        this one-to-one, this complex formation, that is strongly

        7        preferred or predominates.

        8        Q     Okay.     And, Doctor, would you call Mode 2 the default mode?

        9        A     Yes, that would be the default expectation for the informed

       10        scientist at the time.

10:24A 11        Q     So, Dr. Naismith presented some post-priority date results

       12        for anti-TNF antibodies like infliximab and adalimumab.                       You

       13        understand that.          Right?

       14        A     Yes.

       15        Q     And infliximab, just for the record, is Remicade;

       16        adalimumab is Humira.            Do you understand that, Doctor?

       17        A     Yes.

       18        Q     Were these data available before August 31st, 1990?

       19        A     No, they were published much later.

       20        Q     Okay.     Let's turn to DDX-3025.

       21                     How did these -- let's just talk on the general

       22        level -- how did these studies of the behavior of adalimumab

       23        and infliximab fit in with a person of skill in the art's

       24        expectations with respect to binding -- bivalent binding

       25        proteins?




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                             Skerra        crossPage 54 of 113 PageID: 21738
                                                                  - Rurka                           54



        1        A     Now, the left side of this slide illustrates a situation I

        2        have been talking about in regards to etanercept.                        That means

        3        etanercept as a bivalent protein would form this one-to-one

        4        complex by way of bivalent binding to the same TNF trimer.

        5        This is here an illustration of the generic mode, Mode Number 2

        6        or generic illustration.

        7                    Etanercept picks up the bivalent mode of binding which

        8        is Mode Number 2 shown here in the generic way, and on the left

        9        shown in the representation as the etanercept molecule.

10:26A 10                     Now, fundamentally, without looking into the details

       11        of the structure, for an antibody one would actually assume the

       12        very similar mode of binding.               That means also bivalent mode of

       13        binding.       But as I have seen in this later publications,

       14        obviously this doesn't happen, so obviously antibodies show a

       15        different behavior.           And so obviously they prefer Mode Number

       16        1.    And something else happens which I think is illustrated on

       17        the next slide.

       18        Q     Okay.     Let's go to DDX-3026.

       19                     What happens if you bind.

       20        A       Yes, now --

       21        Q     I'm sorry, Doctor, let me finish the question.

       22                     What happens if they bind in Mode Number 1?

       23        A     Yes.     This is actually the expectation that they bind in

       24        Mode Number 1.         And this is a situation which was already

       25        foreseen, for example, in the Crothers and Metzger publication




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
              Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                               Skerra        crossPage 55 of 113 PageID: 21739
                                                                    - Rurka                         55



          1        as an exceptional case.

          2                     Now, what happens here is that, first of all, once

          3        again we go through Mode Number 3, so the FAB arm of the

          4        antibody would bind the TNF trimer, and here we arrive at Mode

          5        Number 3.

10:27A    6                     And now, fundamentally, the other arm of the antibody

          7        should have some molecular driving force, as we would call it,

          8        to another subunit on the TNF trimer.                   But now we come up with

          9        a problem which is specific for antibodies.                     Because the arms

         10        of the antibody are rather stiff and bulky.                     And the reason for

         11        that is, that each arm of an antibody is made of not only of

         12        one chain of amino acids, but two chains of amino acids.                      So we

         13        have the upper part of the heavy chain and the upper part of

         14        The light chain.          The are associated.           They come into in a very

         15        intimate way, and they make this FAB arm very bulky and stiff.

         16                     And now the antibody faces the problem that its second

         17        arm can actually not reach around in order to bind to another

         18        subunit the same trimer.             So that's something which I would

         19        call, or which is known as steric hindrance, and this is

         20        actually something which would lead to a energetic penalty.

10:28A 21                       Now what's the solution?

         22                     The antibody watches out for another TNF trimer and

         23        gets its second binding site saturated with a different TNF

         24        molecule, and that would be Mode Number 1.

         25        Q     Doctor, how does that make these particular antibodies




                  WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                             Skerra        crossPage 56 of 113 PageID: 21740
                                                                  - Rurka                            56



        1        different than etanercept?

        2        A     Now, the difference here is that in etanercept we have this

        3        extracellular region of the TNF receptor which is made only of

        4        one chain of amino acids with their domains and with their

        5        flexibility, but here we have each arm composed of this double

        6        chain of amino acids which makes it much more bulky and stiff.

        7        Q     Let's turn to DDX-3027.

        8                     So what would the consequence of the monovalent

        9        binding of the anti-TNF antibodies be?

       10        A     Now, looking at the TNF trimer, from their perspective it

       11        means that only one subunit is bound to the antibody.                         So two

       12        subunits are awakened for additional interactions.                        That means

       13        binding to other antibodies.

       14                     And this is what can happen, and this is also a

       15        well-known phenomenon in immunology, that under some

       16        circumstances additional antibodies get bound with one arm and

       17        the other arm of the second antibody would bind to another TNF

       18        trimer.

       19                     So, in the end we come up with a situation where all

       20        these molecules get cross-linked, and this is now what we call

       21        a higher order aggregate or just simply an aggregate, and this

       22        can easily consist of several thousand or even more molecules.

10:30A 23        Q     Would that sort of aggregation be expected from etanercept

       24        then, or --

       25        A     Under these circumstances that's actually -- that's




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                             Skerra        crossPage 57 of 113 PageID: 21741
                                                                  - Rurka                          57



        1        absolutely my expectation.

        2        Q     I'm sorry.

        3        A     That's my expectation.

        4        Q     Would these sort of aggregates form -- would you expect

        5        these aggregates to form with etanercept?

        6        A     Yes, I would -- sorry, not with etanercept.                     Sorry.

        7        Q     Okay.

        8        A     So far I was talking about the antibodies.                     Now let's come

        9        back to etanercept.

       10        Q     Let's talk about etanercept.

       11                     What sort of --

       12        A     Now, we have to be here honest and clear about the

       13        situation of TNF.          And in etanercept we also have one but only

       14        one subunit that is unoccupied.

       15                     So, of course, we can imagine a situation where there

       16        is excess amount of etanercept present, and then such

       17        additional etanercept molecules can bind to the third binding

       18        site.     But this -- by logic this can only lead to two kinds of

       19        complexes, the one-to-one complex that would be the

       20        three-to-two complex shown here in the middle or the two-to-one

       21        complex shown to the right.               But these are the highest

       22        complexes we can ever expect from etanercept based on this Mode

       23        1 binding -- Mode 2 binding.

10:31A 24        Q     So let's go to DDX-3029.

       25                     And again, we have Dr. Naismith's slide up here or a




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                             Skerra        crossPage 58 of 113 PageID: 21742
                                                                  - Rurka                         58



        1        variation of his slide where he says:                   "Etanercept exhibits

        2        unexpected binding properties because it tends not to cause

        3        aggregations like antibodies."

        4                     Do you agree with that opinion?

        5        A     No, I do not agree with that.               Because as part of my -- of

        6        this default mode of binding between etanercept and TNF it

        7        should not cause aggregation.

        8        Q     Actually, could we go back to DDX-3028.

        9                     Do you know whether or not this three-to-two or

       10        two-to-one binding would be enough to cause effector functions,

       11        Doctor?

       12        A     Not in my understanding, because it was -- it is known it

       13        was generally known in the field that in order to elicit

       14        effector functions like CDC or ADCC, we need much larger

       15        complexes with thousands of molecules in it.                      But here this is

       16        at most three molecules.

10:32A 17        Q     And is that understanding based on Dr. Greene's testimony?

       18        A     Yes, and also on my general knowledge.                   But I fully agree

       19        with expert Dr. Greene.

       20                     MS. RURKA:       Okay.     So, let's turn to DDX-3030.

       21        Q     And I'm sorry for that aside.

       22                     Dr. Naismith also testified that the Capon 1989 paper

       23        that's JTX-58 at page 2 demonstrates that a bivalent molecule

       24        like Dr. Capon's CD4 molecules, you would expect some

       25        agglutination with these types of bivalent fusion proteins.                      Do




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                             Skerra        crossPage 59 of 113 PageID: 21743
                                                                  - Rurka                       59



        1        you agree with that?

        2        A     No, I do not agree with that.               And in order to understand

        3        that, we have to keep in mind it's not only the properties of

        4        the bivalent binding protein, it's also the properties of this

        5        antigen, the green blobs which are here.                    And it was well-known

        6        that in the way how gp120, the antigen used in this study, how

        7        it was applied, the gp120 was just in a monomeric state, not

        8        like a trimer like TNF.             So it was only monomeric gp120.

        9                     And here it was absorbed through on red blood cells.

       10        And under such circumstances the bivalent binding protein has

       11        no other choice than binding according to Mode Number 1, that

       12        means with each arm grabging a different gp120 molecule on a

       13        different red blood cell.

10:34A 14        Q     And can we go to DDX-3033, and let's talk about Dr. Kohno.

       15                     You understand Dr. Naismith cited Dr. Kohno's work

       16        from 2007, again postdating the priority date?

       17        A     Yes.     This was a very interesting study on the biophysical

       18        characterization of the way how antibodies on the one hand or

       19        etanercept on the other would interact or do interact with the

       20        TNF trimer.

       21        Q.    So, Doctor, before we get into that, you understand Dr.

       22        Kohno -- this is PTX-140 at pages 2 and 3 -- and do you

       23        understand Dr. Kohno was testing, again, adalimumab and

       24        infliximab against etanercept?                Right?

       25        A     Yes, that's what I understand.




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                             Skerra        crossPage 60 of 113 PageID: 21744
                                                                  - Rurka                          60



        1        Q     Okay.     So what sort of results did Dr. Kohno find?

        2        A     Yes.     Now, Kohno and colleagues, they used a method which

        3        is well-known, it's the size exclusion chromatography, and this

        4        is a way that allows us to study the size of particles that

        5        form in solution.

        6                     And let me start with the simpler result here which is

        7        actually shown for etanercept on the right.                     Let's first have a

        8        look at this red curve.             And here we see something which we

        9        call a peak.        And this peaks -- this peak corresponds to

       10        etanercept itself.           So this is the position where this peak is

       11        on the X axis is an indicator of the size of etanercept.

10:36A 12                     And the blue curve, that's the result of a mixture of

       13        etanercept with the TNF trimer.                And here we see that the peaks

       14        shift to the left.           And the more to the left they shift, the

       15        larger is the molecular size.               And this can actually be

       16        quantitated using some molecular size standards, this is what

       17        the colleagues did here, and then from the size it can be

       18        judged, what is the composition of this molecular species.

       19                     And here they conclude, we have actually two species,

       20        one is the two-to-one complex between etanercept and the TNF

       21        trimer, and the other one is the one-to-one complex, even

       22        though, not annotated here.

       23                     Okay.     Now we go to the experiments with the two

       24        antibodies.        Adalimumab is shown on the left and infliximab on

       25        the lower right of the left side of this slide.                       Again, we see




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                             Skerra        crossPage 61 of 113 PageID: 21745
                                                                  - Rurka                         61



        1        in the -- in some curves we see the individual components.

        2        That means before they are getting mixed.                    And again this gives

        3        peaks on the right side of these chromatograms which nicely

        4        correspond to the isolated antibodies.                   But the mixture shows a

        5        totally different appearance, so there are no peaks in the

        6        middle, we only see peaks to the left, and peaks to the very

        7        left means they must be very large.

        8                     So obviously there are several species.                   But the

        9        highest peak we see here for the aggregate, and this is

       10        indicated by the labels used by the colleagues of Kohno and

       11        co-workers.        They say on the left side are the adalimumab TNF

       12        and infliximab in brackets "n times."                   And "n times" means

       13        there are uncounted numbers of both molecules present in this

       14        kind of particle.

       15                     So these are these typically -- these typical high

       16        order complexes with thousands of molecules in it, and very

       17        similarly for infliximab in the middle graph.

10:38A 18        Q     Thank you Doctor.

       19                     MR. RURKA:       So let's go to DDX-3034.

       20        Q     And you understand that Dr. Kohno also tested, according to

       21        Dr. Greene, Dr. Kohno also tested these three molecules in

       22        Ouchterlony assay.           Correct?

       23        A     Yes.     The Ouchterlony assay, that's a classic biological

       24        assay.      And here we can also, if present, we can detect

       25        aggregates when two molecular species encounter each other; so




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                             Skerra        crossPage 62 of 113 PageID: 21746
                                                                  - Rurka                      62



        1        TNF and then either one of the antibodies or etanercept.

        2                     And surprisingly, they found that such aggregates

        3        which are seen here so-called precipitation lines form between

        4        TNF and the antibodies.             And this is actually what they state

        5        in their discussion:            "The mAbs typically do not form

        6        precipitable complexes in these types of assays."

        7                     So that is the formation of aggregates between

        8        adalimumab an dTNF or infliximab and TNF was not expected from

        9        this site.       They showed these antibodies showed the unexpected

       10        properties.

10:39A 11        Q     Okay.     So when it says, "the mAbs"; mAbs, that's the

       12        antibodies?

       13        A     Monoclonal antibodies like adalimumab or infliximab.

       14        Q     Thank you, Doctor.

       15                     Let's go to slide DDX-3035, and we'll talk about your

       16        final opinion:         Etanercept's role in CDC and ADCC is not

       17        unexpected.

       18                     And you understand that Dr. Greene -- I think earlier

       19        we talked about this -- that Dr. Greene testified that

       20        aggregation is required in order to elicit CDC and ADCC?

       21        A     Yes, I'm absolutely on the same page with him.

       22                     MS. RURKA:       Let's go to DDX-3036.

       23        Q     What would be a person of skill in the art's expectations

       24        in 1990, with respect to ADCC or CDC activity of a bivalent

       25        molecule like etanercept in the presence of trimeric TNF?




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
              Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                               Skerra        crossPage 63 of 113 PageID: 21747
                                                                    - Rurka                           63



          1        A     To my understanding the primary target of etanercept is the

          2        soluble trimeric TNF.            And as I explained before, there I

          3        expect this one-to-one complex formation according to Mode

          4        Number 2.       That means there would be no aggregate.                   And if

          5        there's an aggregate, there would be no CDC and no ADCC, and

          6        that's my expectation.

10:40A    7        Q     And on the left side of your slide you ever transitory

          8        membrane-bound TNF.           Could you just explain what you mean by

          9        that?

         10        A     Yes.     This shows essentially the way, how the TNF is

         11        produced in the body, and there's a so-called precursor, that

         12        means an initial stage of this protein, which is first made as

         13        a membrane-bound version, and only after cleavage of the part

         14        which I would call membrane anchor, only then the TNF, the

         15        soluble TNF is released into a solution, that means into the

         16        body fluids.        And this release is mediated by enzymes, by

         17        so-called proteinases, which are very efficient in cleaving

         18        this TNF from the membrane anchor.

         19        Q     Let's go to PTX-30 in your book.                This is a 2009

         20        publication by Dr. Arora.

         21                     Have you reviewed this?

         22        A     Yes.

         23        Q     And do you understand that Dr. Greene relied on this and

         24        that the applicants relied on this in the Patent Office, or

         25        these kinds of studies in the Patent Office.                      Is that right?




                  WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
              Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                               Skerra        crossPage 64 of 113 PageID: 21748
                                                                    - Rurka                             64



10:41A    1        A     That's what I have seen, yes.

          2        Q     Okay.     And again, this post-dates the priority date.                   Is

          3        that right, Doctor?

          4        A     This is from the year 2009.

          5        Q     Are you aware of any prior art testing regarding the CDC

          6        and ADCC activity of any anti-TNF antibody before August of

          7        1990?

          8        A     No, I haven't seen such a study.

          9                     MS. RURKA:          Okay.     Let's go to DDX-3037.

         10        Q     And this is a call-out of part of Dr. Arora's paper.                      Can

         11        you explain for the Court what the experimental setting was

         12        used in Dr. Arora's studies?

         13        A     Yes.     Arora and colleagues, they were interested in CDC and

         14        ADCC functions of TNF-binding proteins of antibodies in

         15        etanercept.        And of course, in order to investigate CDC and

         16        ADCC, we need to have a cell-based assay.                    Because the

         17        phenomenon in the end is cytotoxicity, that means cell

         18        toxicity.       We can only observe this if we work with cells.

10:43A 19                       And in order to study this, they created a so-called

         20        experimental system.            And here they engineered cells to express

         21        a stable form of TNF in its membrane-bound state.                        That means

         22        the protein in the TNF trimer stays bound to the cell surface

         23        of these cells.          And in order to achieve this, they produced a

         24        mutant protein.          And in this study I believe they deleted 12

         25        amino acids from the linker between the transmembrane region or




                  WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
              Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                               Skerra        crossPage 65 of 113 PageID: 21749
                                                                    - Rurka                            65



          1        this membrane anchor and the actual TNF trimer.                       And in this

          2        way there's no cleavage site for the proteinase accessible, and

          3        apparently this leads to stably membrane-fixed TNF.

          4        Q     Did the results here say anything about how etanercept

          5        would work on soluble TNF or non membrane-bound TNF?

10:44A    6        A     I mean, there are some studies, but those studies performed

          7        with the mutated cell line only relate to the membrane-bound

          8        form of TNF.

          9        Q     Let's go to DDX-3038.

         10                     And because of the way this study was conducted, did

         11        the authors note any limitation of their results?

         12        A     Yes, of course, because these are artificially engineered

         13        cells with a foreign gene.              That means the mutated gene

         14        inserted into the cells.             This often leads to a phenomenon we

         15        call "over-expression," and this was actually noted by the

         16        authors in the discussion of their study when they say:                       "It

         17        should be noted, however, that the level of mTNF..." -- which

         18        would be the membrane-bound form -- "...expression on those

         19        MT-3 cells may reach supraphysiologic levels, representing a

         20        potential limitation of the functional studies."

         21                     That means it is not clear whether -- it's actually

         22        doubtful whether the number of membrane-bound TNF on those

         23        engineered cells reflects the physiological situation in the

         24        patient.

10:45A 25                       MR. RURKA:       Okay.     And this for the record is PTX-130




                  WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                             Skerra        crossPage 66 of 113 PageID: 21750
                                                                  - Rurka                      66



        1        at page 6.

        2                     Let's go to DDX-3039.

        3        Q     I think we just mentioned earlier that Dr. Arora submitted

        4        a Declaration to the Patent Office in support of patentability

        5        of the patents-in-suit.

        6                     Do you understand that.             Right, Doctor?

        7        A     Yes.

        8                     MR. RURKA:       Okay.     And I believe that's PTX-6.459.

        9        Q     We have up here on the screen page 2.                  And what

       10        experimental study did Dr. Arora use for the results she

       11        submitted to the Patent Office?

       12        A     Now, I have seen this report, and to the extent that I

       13        understand it or I see the experimental data, these are

       14        identical with the scientific publication I was just talking

       15        about.

       16        Q     Okay.     Dr. Greene on his direct also mentioned another

       17        article by Dr. Mitoma.             Do you recall that?

       18        A     Yes.

       19        Q     That was published in 2008.              Correct?

       20        A     Yes, and the year before it was actually quoted in Arora's

       21        publication.

       22        Q     Okay.     That's DTX-213.

       23                     Can you take a look at that in your binder and

       24        identify it.

10:46A 25        A     Please give me a moment.




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                             Skerra        crossPage 67 of 113 PageID: 21751
                                                                  - Rurka                             67



        1                     Yes, it's in my binder.

        2        Q     And what is this --

        3        A     This publication is again about a comparison among

        4        infliximab, etanercept, and adalimumab with regard to ADCC and

        5        CDC.

        6        Q     Did you rely on this in forming your opinions in the case,

        7        Doctor?

        8        A     Yes.

        9        Q     Let's turn to DDX- 3040.             First we'll take a look at the

       10        "Materials and Methods" section of the Mitoma paper.                          And this

       11        at page 2 of DTX-213.

       12                     And what sort of study conditions did Dr. Mitoma use?

10:47A 13        A     These also used a very similar approach but with

       14        differences in the detail.              Again, they tried to prevent this

       15        TNF cleavage from the cell membrane by using or by engineering

       16        a mutated cell line.            But in this case they didn't delete a

       17        stretch of amino acids but they replaced two amino acids in

       18        this linker region between the membrane anchor and the TNF

       19        trimer part.

       20                     But this had the same effect.               That means the

       21        proteinase could no longer cleave off the soluble TNF from the

       22        cell membrane.

       23        Q     And if we go to DDX-3041, this is a call-out of DTX-213 at

       24        page 8.

       25                     Did Dr. Mitoma note any limitation of his results?




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
              Case 2:16-cv-01118-CCC-MF Document 644 Filed-10/05/18
                                               Skerra        crossPage 68 of 113 PageID: 21752
                                                                    - Rurka                      68



          1        A     Yes.     Again, he's also was aware of the limitations of

          2        their experimental system, and they again -- or similarly they

          3        stated that in their discussion when saying, considering that

          4        our assay system utilizes a human T cell line with accumulated

          5        transmembrane TNF-alpha expression, our study is not without

          6        its limitations.

10:48A    7                     So again, the question is:              How well does this

          8        translate to the physiologic situation in the patient.

          9        Q     And let's turn to DDX-3042 finally.

         10                     What results did Arora, Dr. Arora and Dr. Mitoma each

         11        present with respect to ADCC?

         12        A     Now, their findings are actually mixed because Mitoma and

         13        colleagues on the one hand, they saw that had ADCC activities

         14        were almost equal among those three agents, which means

         15        infliximab, adalimumab and etanercept; but, on the other hand,

         16        Arora and colleagues, they conclude that infliximab and

         17        adalimumab induced ADCC much more strongly than etanercept.

         18        Q     So those results conflict, Doctor?

         19        A     Yeah.     So, it means for me that almost 20 years after the

         20        relevant date on which I was asked to provide my opinion, it

         21        was still not clear which role ADCC plays.

         22        Q     Thank you.

10:49A 23                       MR. RURKA:       No further questions.

         24                     THE COURT:       Thank you.       Do you want to take a few

         25        minutes?




                  WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
              Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                             Skerra     - 10/05/18
                                                           cross Page 69 of 113 PageID: 21753
                                                                   - Winters                       69



          1                     MR. WINTERS:        Just a brief break.

          2                     THE COURT:       Let's take ten minutes.            You may step

          3        down.     Thank you.

          4                     (Witness temporarily excused.)

11:03A    5                     (Proceedings resume.)

          6

          7        A R N E       S K E R R A, resumes, testifies further as follows:

          8

          9                     THE DEPUTY CLERK:          All rise.

         10                     THE COURT:       Please be seated.         Thank you.

11:07A 11                       Any new demonstratives, or just the binders?

         12                     MR. WINTERS:        Just the binder, your Honor.

         13                     THE COURT:       Thank you.       We're ready.

         14                     Go right ahead.

         15                     MR. WINTERS:        Thank you,

         16                                       DIRECT EXAMINATION

         17        BY MR. WINTERS:

         18        Q     Good morning, Dr. Skerra.

         19                     MR. WINTERS:        Could we have PDX-9.46 up, please.

         20        Q     Before we do that, would you agree, Dr. Skerra, that

         21        bivalent proteins are not, in fact, mirror images of each

         22        other?      Is that correct?

11:09A 23          A     Yes.

         24        Q     And that was known at the time.               Correct?

         25        A     Yes.




                  WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                           Skerra     - 10/05/18
                                                         cross Page 70 of 113 PageID: 21754
                                                                 - Winters                    70



        1        Q     And, in fact, proteins have a directionality to them.

        2        Correct?

        3        A     Yes.

        4        Q     And that was known at the time?

        5        A     Yes.

        6        Q     And, in fact, scientists refer to proteins as having a

        7        handedness.        Yes?

        8        A     Yes.

        9        Q     And they refer to proteins as having a left-handedness.

       10        Correct?

       11        A     Actually the handedness happens on the level of amino

       12        acids.      And if we talk about L amino acids, "L" stands for

       13        left, yes.

       14        Q     And so the depiction we have up here of the bivalent

       15        protein with a left-hand -- this is PDX-9.46 -- dealing with

       16        the left-hand with the palm out and then a left-hand with the

       17        palm in, although it's a cartoon, as you scientists would say,

       18        that's technically accurate in terms of the way the molecule is

       19        constructed.        Right?     It spins about on an axis rather than

       20        being a mirror image of each other?

11:10A 21        A     Yeah.     We call it a two-fold rotation axis, that's true.

       22        The two parts of any bivalent protein are related by 100

       23        degrees rotation.

       24        Q     Okay.     And so the hands Dr. Naismith has put up there,

       25        although it's simplified, that's technically accurate with




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                           Skerra     - 10/05/18
                                                         cross Page 71 of 113 PageID: 21755
                                                                 - Winters                         71



        1        respect to a bivalent protein.               Yes?

        2        A     I imagine.

        3        Q     Okay.     Why don't we take a look, please, if we could at the

        4        37slides you just presented to the Court.

        5                     MR. WINTERS:        And if we could put up, Bill, slide DDX-

        6        3028.

        7        Q     I believe, Doctor, when you were testifying about slide

        8        DDX-3028, you said you needed an honest and -- I'm sorry -- you

        9        needed to be, quote, honest and clear about the nature of

       10        etanercept, closed quote.

       11                     Do you recall that testimony generally?

11:11A 12        A     Honest and clear?

       13        Q     Yes.    I wrote down that you said that:                We need to be

       14        honest and clear about the nature of etanercept.

       15                     First of all, would you agree that we need to be

       16        honest and clear about the nature of etanercept?

       17        A     Yes.

       18        Q     The picture on the left, that shows a left-hand and a

       19        right-hand.        Correct?

       20        A     I don't think so, it shows etanercept.

       21        Q     Right.     Etanercept doesn't actually look like the picture

       22        on the right, even as simplified.                Isn't that right?

       23        Etanercept has, as a bivalent protein, two left hands.                       Right?

       24        A     I mean, it's a molecule.            The hand is a very abstract

       25        depiction anyway.          To me it's a molecule.            I see it as




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
              Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                             Skerra     - 10/05/18
                                                           cross Page 72 of 113 PageID: 21756
                                                                   - Winters                        72



          1        molecule, not as a hand.

          2        Q     Right.     And in etanercept the molecule, the right and left

          3        arms are not mirror images of each other.                    Correct?

          4        A     No.    As I just said, they are related by a rotation.

11:12A    5        Q     Right.     So they have as we showed in the simplified

          6        cartoon, two left hands.             Correct?

          7        A     If you say so, this may be a way of depicting it.

          8        Q     Okay.     So if we wanted to make even at the cartoon level

          9        that more accurate, what we'd do is we'd rotate the right green

         10        portion in the right-hand part of that slide 180 degrees.

         11        Right?      So you would have two left hands rather than a right

         12        and a left?

         13                     Even at the cartoon level, if we were trying to be

         14        more accurate, that's what we would do.                   Right?

         15        A     Sorry, I do not understand the question.

         16        Q     I'll try again with a pointer although my track record with

         17        these is not triumphant.

         18                     You depicted here the left-hand, as it were, of the

         19        etanercept arm.         Correct?

11:13A 20          A     I think actually this was done by a graphics expert, but to

         21        me this is just one extracellular region of a receptor.                      I

         22        wouldn't see it as hands.             I mean, of course I used the

         23        analogy, I was talking about arms.                 But for me, this is a

         24        depiction of a molecule, of a protein.

         25        Q     Well, it's not just a protein, Doctor.                  Right?




                  WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                           Skerra     - 10/05/18
                                                         cross Page 73 of 113 PageID: 21757
                                                                 - Winters                           73



        1                     I'm sorry, do you prefer "Doctor" or "Professor"?

        2        A     As you like.

        3        Q     Which do you prefer?

        4        A     "Doctor."

        5        Q     Okay.     Doctor, you -- this is not just a protein, this is

        6        etanercept.        Correct?

        7        A     Etanercept in my understanding is a protein.

        8        Q     Okay.     And you depicted it, sir, as being -- you depicted

        9        the two arms as being mirror images of each other.                       Correct?

       10        A     I mean, this is a two-dimension image to me.                    So if you

       11        took the left part and rotate it by 180 degrees on a vertical

       12        axis you come exactly up with the picture for the right part.

11:14A 13        Q     Exactly.      So if you took one of these halves and rotated it

       14        180 degrees, that would be a more accurate depiction of

       15        etanercept.        Would you agree with that?

       16        A     Yes, but I would expect that it looks exactly like it is

       17        depicted here.

       18        Q     Okay.     I didn't quite hear the first part of that your

       19        answer.

       20        A     If I would, I would say as a scientist, if I performed this

       21        operation, that means the 180 degrees rotation, I would exactly

       22        come up with the picture as it is drawn here on the left.

       23        Q     We may be missing each other.

       24                     Let me start again.          I take it from the title of this

       25        slide, you meant this to be an accurate representation of




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                           Skerra     - 10/05/18
                                                         cross Page 74 of 113 PageID: 21758
                                                                 - Winters                         74



        1        etanercept.        Correct?

        2        A     It's an abstract representation of course.                    This is not

        3        molecular detail.

        4        Q     Right.

        5        A     But so far on this level of abstraction, I think in my --

        6        as far as I am familiar, this is an accurate representation.

        7        Q     Okay.     And etanercept is not actually with respect to the

        8        two arms a mirror image of each other.                  Correct?

        9        A     The left is not a mirror image of the right, absolutely.

11:15A 10        Q     But in this depiction you've depicted it as mirror image.

       11        Correct?

       12        A     I do not agree.         Because mathematically on this

       13        two-dimensional plane as we see here there's no distinction

       14        between the rotation across the vertical axis or a mirror

       15        representation.         There's no distinction here, mathematically

       16        speaking.       I'm sorry.

       17        Q     With the two left hands that we looked at a moment ago in

       18        mind, would you agree that a more accurate depiction, even at

       19        this abstract level, of etanercept would have been to have

       20        shown one of these arms rotated 180 degrees so that they're not

       21        cupped like that?          Right?

       22        A     No.    I get an idea what you talk about.                You may talk about

       23        translation.        So if I just shift the left arm to the right,

       24        then it would look different of course, but this is what my

       25        purpose I'm trying to avoid.              I tried to give a more realistic




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                           Skerra     - 10/05/18
                                                         cross Page 75 of 113 PageID: 21759
                                                                 - Winters                            75



        1        representation.

        2                     So in my understanding -- and I think every other

        3        scientist would agree -- the left part and the right part are

        4        here connected by a kind of virtual axis.                    Virtual because this

        5        is not in space, this is just a projection, this is only on the

        6        two-dimensional projection plane.                We would have to look at the

        7        three-dimensional structures.               So we need to insert a dimension

        8        then in order to then talk about what you're up to.                          But this

        9        is not shown here on this slide.

11:17A 10                     MR. WINTERS:        Okay.    Why don't we look, if we can, at

       11        DDX-3010.

       12        Q     This is your depiction of the expected binding of

       13        etanercept to soluble TNF.              Correct?

       14        A     Yes.

       15        Q     And the way you've depicted this, the molecule -- it would

       16        be impossible for the molecule you've depicted here to bind a

       17        second trimer, wouldn't it?              This is just going to always bind

       18        that one trimer as you've depicted it.                  Fair?

       19        A     No, we were just talking about rotation.                   And just to

       20        explain it now, I have rotated the left image by almost 90

       21        degrees, not quite, almost 90 degrees.                  Okay?     And now because

       22        the TNF is a trimer, you can see the difference.                      So I think

       23        this is quite accurate on the scientific level.

11:18A 24        Q     It's fair to say you don't have personal experience,

       25        personal experience with the TNF receptor.                    Correct?




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                           Skerra     - 10/05/18
                                                         cross Page 76 of 113 PageID: 21760
                                                                 - Winters                    76



        1        A     That's right, yes.

        2        Q     Have you ever done studies to investigate the signaling

        3        associated with TNF and TNF receptors in the course of your

        4        research?

        5        A     No.

        6        Q     Have you ever done studies on the structure of TNF-alpha?

        7        A     No.

        8        Q     Have you have ever done studies on the structure of TNF

        9        receptors?

       10        A     No.

       11        Q     I take it then you have no papers published on the structur

       12        of TNF-alpha.        Is that correct?

       13        A     Yes.

       14        Q     And you have no papers published on the structure of TNF

       15        receptors.       Correct?

       16        A     Yes.

       17        Q     Is it fair to say that your knowledge of the interactions

       18        of TNF proteins with TNF receptor proteins that you express in

       19        this case were formed by your review of information for

       20        purposes of this case only?

       21        A     Yes.

       22        Q     You talked earlier about whether or not etanercept has

       23        displayed unexpected properties and, in particular, CDC and

       24        ADCC.     You've offered those opinions here.                 Correct?

11:19A 25        A     Yes




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                           Skerra     - 10/05/18
                                                         cross Page 77 of 113 PageID: 21761
                                                                 - Winters                    77



        1        Q     Have you ever personally conducted experiments like

        2        experimental assays which investigate CDC?

        3        A     No, I have never done such experiments.

        4        Q     Have you personally conducted experiments like experimental

        5        assays which investigate ADCC?

        6        A     No.

        7        Q     Have you done experiments where you're comparing the

        8        effects of CDC activity that are linked to differences in

        9        protein structure?

       10        A     No.

       11        Q     Have you done experiments where you're comparing the

       12        effects of ADCC activity that are linked to differences in

       13        protein structure?

       14        A     No.

       15        Q     Have you ever published any original scientific research

       16        that is looking into the effect of antibody structure and

       17        effector functions of antibodies?

       18        A     I have written a couple of publications about antibody

       19        structure and function.            I do not think that -- but I'm not

       20        quite sure that this point was touched.

11:20A 21                     MR. WINTERS:        Could we have Dr. Skerra's deposition at

       22        35, lines 22 through 37?

       23                     This can't be right.           Sorry,

       24                     May I just have a moment, your Honor?

       25                     THE COURT:       Yes.




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
              Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                             Skerra     - 10/05/18
                                                           cross Page 78 of 113 PageID: 21762
                                                                   - Winters                           78



          1                     (There is a pause for Mr. Winters.)

          2                     MR. WINTERS:        We have Dr. Skerra's deposition at page

          3        35, line 23 through page 36, line -- what's it, Jeff?                        Through

          4        line 6.

11:21A    5                     MR. RURKA:       Oh, this is improper impeachment.

          6                     MR. WINTERS:        He says at the bottom he didn't do

          7        specific research on effector functions.

          8                     MR. RURKA:       That's not what he testified.              He didn't

          9        testify contrary to that today.

         10                     THE COURT:       Hold on.

         11                     You know what, you can go ahead with it.

         12                     I think the question was:             Have you ever published any

         13        original scientific research that is new looking into the

         14        effect of a structure of effector functions.

         15                     MR. WINTERS:        Why don't we take that down and I'll

         16        just ask the question.

         17                     THE COURT:       Go ahead.

         18        BY MR. WINTERS:

         19        Q     Doctor, do you recall if you published any original

         20        scientific research looking into the effect of antibody

         21        structure and the effector function of antibodies?                       Have you

         22        done that?

11:22A 23          A     Looking back 30 years, I don't think so, but I would have

         24        to have a closer look at my publication list.

         25        Q     Okay.




                  WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                           Skerra     - 10/05/18
                                                         cross Page 79 of 113 PageID: 21763
                                                                 - Winters                    79



        1        A     The question in the deposition was related to my Ph.D

        2        thesis.

        3        Q     I'm sorry?

        4        A     The question in the deposition was referring to my Ph.D

        5        work.

        6        Q     Okay.     With respect to forming your opinions in this case,

        7        you did not independently determine the amino acid sequence of

        8        etanercept to form your opinions, did you?

        9        A     What do you mean by "independently determine"?

       10        Q     Did you verify -- did you look to any document -- well, you

       11        got -- withdraw that.

       12                     You got the number of amino acids in the TNF portion

       13        of the etanercept molecule from counsel.                   Correct?

11:23A 14        A     Yes.

       15        Q     And you didn't then independently yourself go out and

       16        confirm whether what they told you was correct, did you?

       17        A     No, I didn't have access to original documents that would

       18        have described the structure of etanercept at this level.

       19        Q     And for purposes of your opinions about unexpected results

       20        as you expressed them in your report, you understood that the

       21        p75 portion of the etanercept molecule had 185 amino acid

       22        residues.       Correct?

       23        A     185 or 235.

       24                     MR. WINTERS:        Could we have, please, Dr. Skerra's

       25        report at page 26, paragraph 78 up.




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
              Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                             Skerra     - 10/05/18
                                                           cross Page 80 of 113 PageID: 21764
                                                                   - Winters                           80



          1                     Bill, could you highlight the last sentence, please.

          2        Q     You didn't say in your report, Doctor, "185 or 235," did

          3        you?     You said, "I have been informed that the extracellular

          4        domain" -- let me stop there.               Extracellular domain -- well,

          5        let me start again.

11:24A    6                     What you said was:          "Additionally, I've been

          7        informed."

          8                     That's by counsel, correct?              You've been informed?

          9        A     That's the information which I received, yes.

         10        Q     That the extracellular domain of the TNF receptor used in

         11        etanercept has 185 amino acid residues.

         12                     That's what you told us in your report.                  Correct?

         13        A     Yes.

         14        Q     And --

         15                     MR. WINTERS:        Bill, could you highlight the sentence

         16        just before that, please.

         17        Q     And you set forth that understanding on which your opinions

         18        were based in specific contrast to the number of amino acid

         19        residues in the TNF receptor extracellular region.                       Correct?

         20        That's what you were communicating in that sentence that we

         21        just highlighted?

         22        A     Excuse me?

         23        Q     In the last sentence you informed us what the molecule that

         24        you analyzed looked like in terms of the number of amino

         25        acid -- number of amino acids in the TNF portion.                       Correct?




                  WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
              Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                             Skerra     - 10/05/18
                                                           cross Page 81 of 113 PageID: 21765
                                                                   - Winters                    81



11:25A    1        A     Yes.

          2        Q     And in the sentence just before, you told us how many amino

          3        acids were in the extracellular region of the p75 TNF receptor.

          4        Correct?

          5        A     About 235 amino acids, yes.

          6        Q     Right.     And that fusion protein, an IgG portion and a TNF

          7        portion with 185 amino acids residues was the molecule you

          8        considered in forming all your opinions that you've expressed

          9        here today.        Correct?

         10        A     In principle, yes.

         11        Q     But, in fact, sir, etanercept does not actually have only

         12        185 amino acid residues in the TNF portion, does it?

         13        A     No, I learned later that the portion is larger, but this

         14        doesn't change my opinion.

         15        Q     On that subject, suppose -- you say it doesn't change your

         16        opinion.      Let's look at that.           Suppose you took the etanercept

         17        molecule that you told us you looked at in your report with 185

         18        amino acids rather than the correct number, and up added 50

         19        amino acids residues between the TNF receptor and the IgG

         20        portion, so now you've got the full 235.

11:27A 21                       You agree, don't you, that that fusion protein with

         22        the full p75 TNF receptor sequence would be more likely to bind

         23        different TNF trimers as opposed to binding one TNF trimer.

         24        Isn't that correct?

         25        A     No.




                  WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                           Skerra     - 10/05/18
                                                         cross Page 82 of 113 PageID: 21766
                                                                 - Winters                          82



        1                     MR. WINTERS:        Bill, could we play, please, the clip at

        2        deposition page 275 leading with line 21 running through 276,

        3        line 3.

        4                     (An excerpt of a deposition is played in open court;

        5        and stopped.

        6        Q     And the aggregation you're referring to in that clip, sir,

        7        is the physical or biological phenomenon in which the bivalent

        8        protein is binding to separate TNF trimers and not one.

        9        Correct?

11:28A 10        A     But I understood the question in a different way.                      I think

       11        the question was talking about adding additional 50 amino

       12        acids, and this is what I understood adding over the natural

       13        biological situation.

       14                     So my assumption was, I have this extracellular

       15        portion of the receptor, and this is a biological molecule as

       16        it was made by nature, so it's obvious made to bind TNF-alpha.

       17        So in this picture it's not really necessary to know the

       18        precise number of amino acids.               I mean, I confirmed the

       19        literature and so far as I looked at the Dembic paper and I

       20        have seen that all four domains of the receptor must be

       21        present.      And so I watched at this extracellular region like a

       22        natural biological molecule.              Okay?

       23                     But then the question is:             What happens?        And I mean

       24        if the natural molecule is a few amino acids more or less, the

       25        assumption is that this chain of amino acids folds into




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
              Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                             Skerra     - 10/05/18
                                                           cross Page 83 of 113 PageID: 21767
                                                                   - Winters                          83



          1        something which we would call an immunoglobular domain, and the

          2        immunoglobular domain is like a potato-shaped molecule, that

          3        means as we have seen for the TNF-alpha, it's folded and it

          4        forms a functional state.

11:29A    5                     Now, if I add something artificially, then we come up

          6        with a different situation.

          7        Q     Right.     And the question you were asked at your deposition,

          8        sir, asked you to take the molecule that you've said you

          9        actually looked at, which we've displayed in your report, and

         10        added 50 amino acids to it between the hinge and the TNF

         11        portion, what would you expect that to do?

         12                     And what you told us at the time -- just at the time,

         13        was that that molecule would be likely to cause more

         14        aggregation.        Isn't that what you told us?

         15        A     Yes.

         16        Q     And you did not correct that testimony in your transcript,

         17        did you, sir?

         18        A     No, but I believe the topic was further discussed in my

         19        deposition, and I think I provided additional opinion in this

         20        regard.

         21        Q     And you did not -- withdraw that.

         22                     And you did not provide a supplemental report

         23        correcting your report, did you, sir?

11:30A 24          A     What do you mean?

         25        Q     You gave us a report at one time in the case.                     Correct?




                  WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                           Skerra     - 10/05/18
                                                         cross Page 84 of 113 PageID: 21768
                                                                 - Winters                     84



        1        A     Yes.

        2        Q     At no point did you provide us another version of that

        3        report correcting anything you had said in the initial report.

        4        Correct?

        5        A     No.

        6        Q     That's wrong?

        7        A     I did not submit another report or a corrected version

        8        except for minor corrections which I produced.

        9        Q     Okay.     Would you agree that a fusion protein has to

       10        aggregate in order for it to have effector functions?

       11        A     It depends on the effector function.                 But if you talk about

       12        CDC and ADCC, I mean, there are more effector functions out

       13        there like plasmid, half-life extension and things like that.

       14        With regard to CDC and ADCC it is my understanding that I need

       15        multiple, that means many copies of the Fc portion of an

       16        antibody or a fusion protein in order to elicit CDC or ADCC.

11:31A 17        Q     Let me just ask perhaps a better question so the record is

       18        clear:      Would you agree that a fusion protein has to aggregate

       19        in order for it to display CDC and ADCC?

       20        A     Yes.

       21        Q     Do you agree that Dr. Capon expected in his first CD4

       22        fusion constructs discussed in his 1989 article to retain both

       23        ADCC and CDC?

       24        A     I don't know about his expectations.

       25                     MR. WINTERS:        Could we have JTX-58 at page 1, the




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
              Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                             Skerra     - 10/05/18
                                                           cross Page 85 of 113 PageID: 21769
                                                                   - Winters                      85



          1        right column and the second first full paragraph up, Bill.                    So

          2        the right column, the other right column.

          3                     Perfect.

          4        Q     And do you see, sir, about five lines down it says:

          5        (Reading) Second, we wanted to incorporate functions such as Fc

          6        receptor binding, protein A binding, complement fixation and

          7        placental transfer, all of which reside in the Fc portion of

          8        the IgG.

11:33A    9                     Do you see that?

         10        A     Yes.

         11        Q     Would you agree that that would have told the ordinary

         12        artisan at the time that Dr. Capon expected to retain CDC and

         13        ADCC in his fusion constructs?

         14        A     I would rather call it a desire.                I do not know what he

         15        honestly expected.          But, I mean, obviously this was one of the

         16        questions which was investigated in the study.

         17        Q     Okay.     And Fc receptor binding, that functionality is

         18        triggered by the hinge between the -- excuse me -- it's

         19        triggered by the junction between the hinge and the CH2.

         20        Correct?

         21        A     I'm not so sure whether this was known at the time at this

         22        level of detail.          At least it was clear that the Fc receptor

         23        interaction was somewhere in the region of the CH2 domain.

         24        Q     And the functionality -- sorry -- the portion of the

         25        structure that triggered the functionality that is CDC, that




                  WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
              Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                             Skerra     - 10/05/18
                                                           cross Page 86 of 113 PageID: 21770
                                                                   - Winters                          86



          1        resided in the CH2 domain.              Correct?

11:34A    2        A     You're now talking about CDC?

          3        Q     Yes.

          4        A     I rather thought CDC would involve the protein region.                      But

          5        anyway, it's the Fc portion, I mean without now discussing

          6        individual amino acids.

          7        Q     And as you sit here today, you don't know where in terms of

          8        the structure the functionality -- withdraw that.

          9                     As you sit here today you don't know where in the

         10        structure the domain is that triggers the functionality that is

         11        CDC?     You don't know that?

         12        A     I know that it's in the Fc region.                Where exactly, I mean,

         13        I think there was a publication by Greg Winters' group.                      One

         14        could look it up.          That was known at the time.              But I can't

         15        tell you the individual amino acids by heart.

         16        Q     Can you tell me the region, sir, without --

         17        A     It's the CH2 region, which actually translates on its

         18        N-terminal side into the hinge.                Somewhere in this region,

         19        those -- both the binding activity for the Fc receptor and the

         20        binding activity for C1q is located.

         21        Q     So focusing just now on CDC, can you tell me in what domain

         22        in the Fc that functionality -- where that functionality is

         23        triggered?

11:35A 24          A     I think it was CH2 domain and part of the hinge region.

         25        Q     And, in fact, Dr. Capon in his contructs actually found




                  WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                           Skerra     - 10/05/18
                                                         cross Page 87 of 113 PageID: 21771
                                                                 - Winters                         87



        1        binding to Fc receptors, correct, in that 1989 paper?

        2        A     I think so.

        3        Q     Let's remove the doubt.

        4                     MR. WINTERS:        Could you put up JTX-58 page 5, the left

        5        column, and there's a paragraph that begins:                     "Thus, our

        6        immunoadhesins bind well to Fc receptors."

        7                     There you go.

        8        Q     Okay.     Maybe we can clear up what you said with some

        9        uncertainty on your part, Doctor.

       10                     Dr. Capon reported here, correct --

       11                     MR. WINTERS:        Bill, if you can highlight "As far as is

       12        known."      No, the sentence that begins "as far as is known."

       13                     Perfect.

11:36A 14        Q     (Reading) All the critical contact residues for C1q binding

       15        reside in the CH2 domain in the heavy chain.

       16                     Let's stop there.          C1q binding is a step in the

       17        process that leads to CDC.              Correct?

       18        A     Yes, that's general --

       19        Q     What he's -- I'm sorry, I may have talked over you.                     What

       20        was your answer?

       21        A     That's the general understanding, yes.

       22        Q     And what he was reporting there is in terms of what was

       23        known in the art at the time, and he provides a reference, the

       24        critical contact residues, all of them were in the CH2.                       Do you

       25        see that?




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                           Skerra     - 10/05/18
                                                         cross Page 88 of 113 PageID: 21772
                                                                 - Winters                    88



        1        A     The critical contact residues, yes.

        2        Q     You don't have a basis to dispute that that was known in

        3        the art at the time, do you, sir?

        4        A     No.

        5        Q     Okay.

        6                     MR. WINTERS:        Bill, if you could highlight that first

        7        sentence: "Thus, our immunoadhesins..."

        8        Q     That Fc receptor binding, that is an early step in the

        9        biological process that yields ADCC.                  Correct?

11:37A 10        A     Yes.

       11        Q     And so what he found there was if his constructs --

       12        withdraw that.

       13                     MR. WINTERS:        Perfect, thank you.

       14                     Bill, keep that up.

       15        Q     Dr. Capon was surprised that his constructs did not bind

       16        C1q, wasn't he?         His article reflects that?

       17        A     He may have expressed his opinion in the discussion later

       18        on.

       19        Q     Yeah.     It says right here:          "It's perhaps surprising that

       20        they did not bind" --

       21        A     It's perhaps surprising, yes.              It says "perhaps."

       22        Q     And the reason he was surprised was that, and he explains

       23        in it the next says:           "As far as is known, all of the critical

       24        contact residues for C1q binding are present in the CH2 domain

       25        correct.




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
              Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                             Skerra     - 10/05/18
                                                           cross Page 89 of 113 PageID: 21773
                                                                   - Winters                     89



11:38A    1        A     Yes.

          2        Q     So what the ordinary artisan would have understood from

          3        that was, because Dr. Capon's construct retained the CH2

          4        domain, he expected to get C1q binding.                   Correct?

          5        A     No.

          6        Q     Isn't that what he says?            It's perhaps surprising that they

          7        don't bind C1q, and then he tells the ordinary artisan why?

          8        A     Yes.    He was surprised but I would not have been surprised,

          9        and other scientists also would not have been surprised because

         10        it was also known at the time that the strengths of binding

         11        between the CH2 domain or, let's say, the Fc part of an

         12        immunoglobulin and the C1q component of the complement system

         13        is very weak, and you need to bind several copies of C1q at

         14        once in order to really demonstrate the binding and also in

         15        order to elicit the CDC.             This was well-known at the time.        I

         16        don't know why he doesn't refer to this knowledge in this

         17        publication.

11:39A 18          Q     As far as you're aware, this publication was the very first

         19        IgG fusion construct published anywhere.                   Right?

         20        A     To my knowledge, yes.           And actually I even picked this

         21        publication up during my Ph.D thesis and presented it in

         22        journal club, so I'm well aware of this publication and its

         23        role in science, yes.

         24        Q     You're not holding yourself out, sir, are you, as a greater

         25        expert in ADCC or CDC than Dr. Capon, are you?




                  WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
              Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                             Skerra     - 10/05/18
                                                           cross Page 90 of 113 PageID: 21774
                                                                   - Winters                      90



          1        A     No.

          2        Q     You agree that when the patents were filed there were no

          3        reported experiments involving IgG fusions in which scientists

          4        tested different length receptors to see what effect receptor

          5        length had on effector function?

          6                     MR. WINTERS:        And, Bill, you can take that down.

          7        Q     Do you need the question back?

11:40A    8        A     Does this refer to this publication, or could you please

          9        repeat your question?

         10        Q     Do you agree, sir -- so we have the Capon publication down

         11        now -- that whether the patents were filed there were no

         12        reported experiments involving IgG fusions in which scientists

         13        tested different length receptors to see what receptor length

         14        had on effector function.

         15                     Do you agree with that?

         16        A     No.

         17        Q     What publication do you have in mind?

         18        A     I think Capon used different constructs, if I remember

         19        correctly, where he used either all four domains of the CD4

         20        receptor or just two domains.

         21                     MR. WINTERS:        Bill, if we could put up in that --

         22        Q     Other than Dr. Capon's article that you just referenced,

         23        are you aware of any other publication that looked at that

         24        issue?

11:41A 25          A     I am not sure.        Maybe Traunecker.          There were variations




                  WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                           Skerra     - 10/05/18
                                                         cross Page 91 of 113 PageID: 21775
                                                                 - Winters                         91



        1        with regards to receptor lengths, but I may agree to the extent

        2        that there were no systematic investigations.

        3        Q     And that's the question I'm asking, sir.                   Other than the

        4        Capon article, which we'll look at again in a moment, are you

        5        aware of any reported experiments involving IgG fusions in

        6        which scientists tested different length receptors specifically

        7        to see what that different length, what effect that different

        8        receptor length had on effector function?

        9        A     I'm not aware of a publication that investigated this

       10        specific aspect.

       11        Q     The same question --

       12        A     At that point in time.

       13        Q     The same question with respect to antibodies.                     Any reports

       14        in the literature looking at varying antibody length to see

       15        what effect that had on effector function?

       16        A     No, I do not agree with that.              Because in the area of

       17        antibodies, there were antibodies known which correspond to

       18        deleted portions of full-length antibodies.                    These were the

       19        so-called Bence/Jones proteins or myeloma proteins, and those

       20        were known at the time where part of the hinge region, for

       21        example, or other parts of the antibody were shortened.

11:43A 22        Q     Let's take a look at Dr. Capon's experiments as he

       23        referenced them, and just to -- let's see if we can agree on

       24        something.

       25                     Those were IgG fusion constructs.                Correct?




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                           Skerra     - 10/05/18
                                                         cross Page 92 of 113 PageID: 21776
                                                                 - Winters                            92



        1        A     Yes.

        2        Q     They had an IgG portion and a receptor portion.                        Correct?

        3        A     Yes.

        4        Q     Etanercept has an IgG portion.               Correct?

        5        A     Yes.

        6        Q     And the receptor portion.             Correct?

        7        A     Yes.

        8        Q     Let's take a look --

        9                     MR. WINTERS:        Bill, if you could put up -- well,

       10        before we do that.

       11        Q     You mentioned in his 19 -- that his 1989 paper tested two

       12        different constructs.            Correct?

       13        A     I believe so.

       14        Q     Okay.

       15                     MR. WINTERS:        Let's take a look together and we can

       16        confirm for the Court.

       17                     Bill, could you put up JTX-58 at page 2, Figure 1 and

       18        the legend.        Figure 1 is up at the top left.               Great.

       19        Q     These are the constructs you referred to earlier.                        Correct?

11:44A 20        A     Yes.

       21        Q     And, in fact, he did look at constructs that had two

       22        different lengths.          Right?      One of the constructs had only two

       23        domains from the CD4, and this is in the figures at the top of

       24        the document.        Right?      There's a construct there.             The last --

       25        the second to the last line, there's two CD4 domains there.




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                           Skerra     - 10/05/18
                                                         cross Page 93 of 113 PageID: 21777
                                                                 - Winters                        93



        1        Right?

        2        A     If I can help you.          Yes, exactly.        So here we see two

        3        domains of the CD4 and here we see four domains of the CD4

        4        receptor.

        5        Q     Those were his two constructs.               Correct?

        6        A     Yes.

        7        Q     And they were otherwise the same with respect to the IgG

        8        portion.      Correct?

        9        A     That's what I understand from his presentation, yes.                   I

       10        mean, the individual amino acid sequences are not shown here

       11        but fundamentally I would say this is correct.

       12        Q     When you say the individual amino acid sequences aren't

       13        shown --

       14                     MR. WINTERS:        Let's take a look, Bill, if we could, at

       15        the legend, four lines up from the bottom.

11:45A 16                     Perfect.

       17        Q     In fact, Dr. Capon told the art how many amino acids were

       18        in the two respective constructs.                Correct?

       19        A     Yes.

       20        Q     And his construct with two domains, that for the Court is

       21        the construct that's depicted schematically in the line second

       22        to the last, and the construct with four is depicted

       23        schematically in the very last sentence.                   And what Dr. Capon

       24        reported was, the two-domain construct had 180 amino acids in

       25        that portion of the construct.               Right?




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
              Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                             Skerra     - 10/05/18
                                                           cross Page 94 of 113 PageID: 21778
                                                                   - Winters                       94



          1        A     Yes.

          2        Q     And the four-domain construct had twice that many, a little

          3        over twice that many; 366 residues.                 Correct?

11:46A    4        A     Yes

          5        Q     And it's true, isn't it, that Dr. Capon found

          6        experimentally in this publication that neither construct

          7        showed steric hindrance, and that both caused an agglutination.

          8        Isn't that right, sir?

          9        A     I would have to have a look at the details.                    I do not

         10        remember whether he did all this experiments with both types of

         11        constructs, or whether he did a side-by-side comparison in all

         12        of his experiments.

         13        Q     Let's take a look and let's make that clear, if we can for

         14        the Court.

         15                     MR. WINTERS:        Bill, could you call out JTX-58 at 2,

         16        it's the right column.            gp-120 heading, the last two sentences

         17        please, and just blow that up.

         18        Q     So he if says:        To confirm the bivalent nature of 2-

         19        gamma-1 and 4-gamma-1 -- that's two constructs we just looked

         20        at.    Correct?

11:47A 21          A     Yes.

         22        Q     That's the one with two domains and the one with the four

         23        domains?

         24        A     Yes.

         25        Q     Okay.     (Reading) We examined their ability to agglutinate




                  WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                           Skerra     - 10/05/18
                                                         cross Page 95 of 113 PageID: 21779
                                                                 - Winters                    95



        1        sheep red blood cells coated with gp120.

        2                     He goes on to say:          (Reading) Both CD4 immunoadhesins,

        3        but not soluble RCD-4, agglutinated the cells, showing that

        4        binding to gp120 molecules on different cells is not sterically

        5        hindered.

        6                     Let me see if I can translate that into perhaps lay

        7        language and you tell me if I'm getting that wrong.

        8                     What he said there, Doctor, is that he tested both of

        9        his constructs to see if they agglutinated.                    Correct?

       10        A     Yes.

       11        Q     And one construct had in the receptor portion 180 amino

       12        acids, and the other had 366.               Correct?

       13        A     Yes.

       14        Q     And he found that notwithstanding that those two

       15        receptors -- I'm sorry.            He found that in hose constructs,

       16        notwithstanding that one receptor portion was half the length

       17        of the other, they both agglutinated.                  Correct?

11:48A 18        A     Yes.

       19        Q     Okay.     In terms of -- and "agglutination" means the ability

       20        to cross-link separate molecules.                Correct?

       21        A     This is the red blood cell experiment which I actually also

       22        had in my presentation, and that in this case means binding to

       23        two copies of gp120 molecules in a monomeric state but absorbed

       24        to different red blood cells.

       25        Q     And just so the record is clear, what agglutination meant




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                           Skerra     - 10/05/18
                                                         cross Page 96 of 113 PageID: 21780
                                                                 - Winters                    96



        1        in this context was, his constructs were binding to two

        2        separate sheep red blood cell molecules.                   Correct?

        3        A     Yes.

        4        Q     Thank you.

        5                     Now let's talk about the arms of etanercept.

        6                     Those have, in terms of the receptor portion, 235

        7        amino acids.        Correct?

        8        A     Yes.

        9        Q     That falls right smack in the middle of the range as

       10        against what Dr. Capon tested.               Right?

11:49A 11        A     In counting the amino acids, yes, but this is not the only

       12        aspect for a protein biochemist.

       13        Q     Let's talk about that subject.

       14                     You explained in your report, Doctor, didn't you, you

       15        explained why you thought an ordinary artisan at the time would

       16        have expected what you call the much smaller arms of etanercept

       17        to bind TNF in the same trimer.                Correct?

       18        A     I think I used more properly the adjective "slim."

       19        Q     Okay.     Let's take a look.

       20                     MR. WINTERS:        Bill, if could put up paragraph 78

       21        through 80 of Dr. Skerra's report.                 I think that's at page 26

       22        of the PDF.

11:50A 23        Q     Now, let's just walk through at least what you told us in

       24        your report.

       25                     So this is where you report how many amino acids the




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                           Skerra     - 10/05/18
                                                         cross Page 97 of 113 PageID: 21781
                                                                 - Winters                           97



        1        p75 TNF receptor had in the extracellular region and how many

        2        amino acids the molecule you utilized had in the receptor

        3        portion.      Correct?

        4                     MR. WINTERS:        Bill, could you bring up the next one.

        5        Q     And you talked here about the ordinary artisan having had

        6        expected more steric hindrance, and you give some reasons.

        7        Right?

        8        A     Yes.    But here talking about the FAB arms of the antibody.

        9        Q     Right.

       10                     MR. WINTERS:        Bill, if you could bring up the last...

       11        Q     And here what you said was:              (Reading) On the other hand,

       12        an ordinary artisan would have expected much less steric

       13        hindrance between the much smaller arms of a bivalent TNF

       14        receptor fusion protein.             And you say, you go on to say:

       15        (Reading) In the absence of such hindrance, two arms of the

       16        bivalent TNF fusion protein could bind the two TNF molecules in

       17        one TNF trimer.

11:51A 18                     In summary, what you're saying there, Doctor, is that

       19        because -- and I'll use your words -- the etanercept molecule

       20        you were looking at had much smaller arms, the ordinary artisan

       21        would expect those two smaller arms to bind one TNF trimer

       22        rather than two separate molecules.                 In summary, that's what

       23        you're communicating there?

       24        A     Yes.    Small, but in terms of spatial dimensions.                     And this

       25        is why I also used the term "slim," compared with bulky arms of




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                           Skerra     - 10/05/18
                                                         cross Page 98 of 113 PageID: 21782
                                                                 - Winters                       98



        1        a FAB fragment.

        2        Q     Right.     And in terms of the amino acid length of etanercept

        3        as compared to the amino acid length of the constructs Dr.

        4        Capon analyzed, etanercept falls right smack in the middle.

        5        Right?

        6        A     May I clarify a point, please?

        7        Q     I would prefer you just answer my question, if you could.

        8                     In terms of the number of amino acids in the

        9        constructs Dr. Capon assessed as against the number of amino

       10        acids actually in etanercept, that's right in the middle.

       11        Isn't that right?

11:52A 12        A     In terms of the number, yes.

       13        Q     Okay.

       14                     MR. WINTERS:        Give me one second, Doctor.

       15                     May I have just one second?

       16                     THE COURT:       Certainly.

       17                     (There is a pause for Mr. Winters.)

11:55A 18        Q     We're going to find something, Doctor.                  I'm going to move

       19        on to a different --

       20                     THE COURT:       Do you want to take a few minutes?

       21                     MR. WINTERS:        We'll come back to it.           Thank you, your

       22        Honor, I appreciate that.

       23                     THE COURT:       Okay.

       24        BY MR. WINTERS:

       25        Q     We've been talking about, Doctor, your opinions about




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                           Skerra     - 10/05/18
                                                         cross Page 99 of 113 PageID: 21783
                                                                 - Winters                        99



        1        etanercept binding to a single TNF trimer.                    Let's talk about

        2        that trimer.

        3                     Would you agree that in August of 1990, the

        4        three-dimensional shape of the extracellular region of the p75

        5        TNF protein -- withdraw that.

        6                     In terms of the p75 TNF receptor portion of this

        7        invention, would you agree that at the time of the invention

        8        the three-dimensional shape of the receptor portion of

        9        etanercept had not been determined by exray crystallography?

11:56A 10        A     That's my understanding, yes.

       11        Q     Would you agree that at that point, what was known about

       12        the p75 TNF receptor portion of this invention was the amino

       13        acid sequence?

       14        A     Actually the nucleotide sequence, the DNA sequence, and the

       15        amino acid sequence was determined by inference from the DNA

       16        sequence, yes

       17        Q     And you've been talking about the nature of TNF receptor

       18        binding and TNF-binding.             Had the precise nature of that

       19        binding been determined by exray crystallography by August of

       20        1990?

       21        A     No.

       22        Q     Had the amino acids in the extracellular region of the p75

       23        TNF receptor, in terms of where that binding occurs, had that

       24        been experimentally confirmed as of August 1990?

11:57A 25        A     Not that I know of.




                WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                            Skerra     - 10/05/18
                                                          cross Page 100 of 113 PageID: 21784
                                                                  - Winters                     100



        1         Q     An antibody binds to an antigen by binding to a specific

        2         region on the antigen called an epitope.                   Correct?

        3         A     Yes.

        4         Q     And would you agree that at the time of the patents, the

        5         ordinary artisan would have expected that antibodies that bind

        6         to TNF trimers, so antibodies now that bind to TNF trimers,

        7         would tend to aggregate?

        8         A     No.    The default assumption would have been that the

        9         antibodies would have taken advantage of the avidity effect and

       10         form a one-to-one complex, that would have been the default

       11         assumption unless one would, let's say, further think about it.

       12                      MR. WINTERS:        Could we have, please, Dr. Skerra's

       13         report at page 26 of the PDF, paragraph 79, the last sentence.

       14         Q     Isn't that what you're communicating here, Doctor?

11:58A 15         A     Yes, and that's what I also presented in my presentation.

       16         Q     I'm sorry?

       17         A     That's what I also explained in my presentation.

       18         Q     So you'd agree then that it was known in the art at the

       19         time that antibodies that bind to TNF trimers would tend to

       20         aggregate.       Fair?

       21         A     No, at the time those antibodies were not known.

       22         Q     I'm sorry?

       23         A     The antibodies only became known much later.

       24         Q     Could you read, please, into the record the sentence we've

       25         highlighted?




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
              Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                              Skerra     - 10/05/18
                                                            cross Page 101 of 113 PageID: 21785
                                                                    - Winters                     101



          1         A     (Reading) The cross-linking of two TNF trimers via one

          2         antibody molecule further leads to formation of large antibody

          3         TNF trimer aggregates (complexes).

          4         Q     And that's still your testimony?

          5         A     Yes.

          6         Q     By the way, you used an analogy or metaphor -- I can never

          7         keep the difference between those straight -- but earlier you

          8         talked about if you had a box you were trying to lift.

11:59A    9         A     Yes.

         10         Q     And you grabbed one side of the box, your other arm would

         11         grab the other side of the box.                Do you recall that?

         12         A     I grabbed the handles, yes.

         13         Q     Right.

         14         A     And the handles would be the epitopes.

         15         Q     Right.     So in terms of what was known at the time, in terms

         16         of how a bivalent protein bound its target, that's too left

         17         hands.     Right?      Not a left and a right.

         18         A     But the handles do not distinguish left or right-hand.

         19         Q     Okay.     Let's just take this step-by-step.

         20         A     Yes.

         21         Q     At the time the bivalent protein molecule would have had

         22         two left hands, not a left and at right.                   Correct?

         23         A     Of course the analogy has its limitations, correct.

         24         Q     And in terms of what was known at the time with respect to

         25         how etanercept could have been expected to bind to its target




                   WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
              Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                              Skerra     - 10/05/18
                                                            cross Page 102 of 113 PageID: 21786
                                                                    - Winters                            102



          1         trimers, to its target TNF -- well, withdraw that.                        Let me take

          2         it out of that context.

12:01P    3                      In terms of how a TNF receptor bound to TNF -- and now

          4         we're on the same page with the two left hands -- the precise

          5         binding site in the trimer and TNF, that had not been

          6         determined.       Correct?

          7         A     No, it was not determined.

          8         Q     And the precise place along the TNF receptor that bound to

          9         the TNF trimer, that hadn't been determined either.                           Correct?

         10         A     I agree.

         11         Q     And the shape of that, you had talked about grabbing a box.

         12         The shape of that binding, that had not been determined either,

         13         correct, the confirmation?

         14         A     The shape of the TNF trimer was known, but of course it was

         15         not known what is the precise shape of the receptor for it.                           So

         16         that piece of information was missing.

         17         Q     Right.     And it wasn't known where -- it wasn't known

         18         precisely where along the TNF receptor that binding occurred.

         19         Right?

12:02P 20           A     That's what I said before, yes.

         21         Q     Okay.     Would you agree that at the time of the patents, it

         22         was known that each arm of an antibody bound to an epitope on

         23         one TNF molecule on two different TNF trimers?

         24         A     I do not think so because the antibodies were not known at

         25         the time.




                   WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
              Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                              Skerra     - 10/05/18
                                                            cross Page 103 of 113 PageID: 21787
                                                                    - Winters                      103



          1                      MR. WINTERS:        Why don't we take a look, if we could,

          2         please, at Dr. Skerra's report, PDF page 26, paragraph 79.

          3         Q     And you say, there's a sentence in the middle, Doctor --

          4                      MR. WINTERS:        Could you highlight that, Bill,

          5         "Therefore, one..."

12:03P    6         Q     Would you read that sentence into the record, sir?

          7         A     (Reading) Therefore, one FAB arm of the antibody would be

          8         free to bind to another TNF molecule in another TNF trimer,

          9         cross-linking two TNF trimers.

         10         Q     And the cross-linking you're referring to there, that's

         11         like the agglutination we saw earlier in the sense that one arm

         12         of the bivalent protein is binding one target and the other arm

         13         is binding another target.              Right?

         14         A     The agglutination we talked about before referred to cells.

         15         Here we are talking about protein molecules.                     Here I would call

         16         it aggregation.

         17         Q     Okay.     But in terms of the way the arms are binding, what

         18         you're communicating here is that one arm of the bivalent

         19         protein is binding one target, and the other arm of the

         20         bivalent protein is binding the same kind of target, but just a

         21         different one.         Correct?

         22         A     Yes, it's the Mode 1 which I referred to in my

         23         presentation, yes.

12:04P 24           Q     And this is still your testimony.                Yes?

         25         A     Yes.




                   WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                            Skerra     - 10/05/18
                                                          cross Page 104 of 113 PageID: 21788
                                                                  - Winters                     104



        1         Q     Would you agree that there are, as a matter of theory,

        2         three different kinds of modes of binding?

        3         A     That's the way how the expert, Dr. Naismith, presented it.

        4         I mean, if I would think about it I may even envisage more

        5         modes of binding, but I think I could agree to Dr. Naismith's

        6         view and the principle existence of these three modes of

        7         binding.

        8         Q     And at the time it was known that antibodies bound in mode

        9         one.    Correct?

       10         A     Under certain circumstances.

       11                      MR. WINTERS:        Could we have, please, Dr. Skerra's

       12         report at page 18, paragraph 63.                And there's a sentence that

       13         that begins about halfway down:                "Due to this steric hindrance,

       14         one antigen binding site of the antibody would remain free to

       15         bind to another TNF trimer, which leads to cross-linking of two

       16         TNF trimers."

12:05P 17         Q     You're describing mode one binding there.                    Correct?

       18         A     Yes.

       19         Q     And that was known at the time by the ordinary artisan.

       20         Correct?

       21         A     That it can happen.          It was known, yes.

       22         Q     And that, in fact, for antibodies it was known that that

       23         was typically what antibodies did.                 Fair?

       24         A     No, I don't think so, because for antibodies the avidity

       25         effect was known.          So that means if the antibody has the chance




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
              Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                              Skerra     - 10/05/18
                                                            cross Page 105 of 113 PageID: 21789
                                                                    - Winters                     105



          1         to bind epitopes on one and the same particle, it would do so,

          2         because this also was explained in Dr. Roitt's textbook and

          3         that was the general expectation at the time.

          4         Q     And you just explained here --

          5                      MR. WINTERS:        Bill, back up on the slide, back up on

          6         the screen.       DDX-3024.

12:06P    7         Q     This is the Crothers article from 1972.                   Correct?

          8         A     Yes.

          9         Q     And you discussed the sentence highlighted in yellow there.

         10         That reported a theoretical conclusion.                   Correct?

         11         A     Based on experimental evidence which was referenced in this

         12         publication.

         13         Q     Okay.

         14                      MR. WINTERS:        And if you could move that up, Bill.

         15                      I would like to focus on a sentence that I don't think

         16         you discussed.

         17                      Bill, if you could highlight the next sentence.

         18         Q     Could you read that sentence, Doctor, into the record?

         19         A     Certainly.       (Reading) That the opposite appears sometimes

         20         to be experimentally the case means that special features

         21         favoring agglutination reactions must be present in these

         22         instances.

         23                      This is what Crothers and Metzger say.

         24         Q     And what you're referring to there is the behavior of

         25         antibodies.       Correct?




                   WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
              Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                              Skerra     - 10/05/18
                                                            cross Page 106 of 113 PageID: 21790
                                                                    - Winters                           106



          1         A     No, not exactly.         They referring to the exception.

12:07P    2         Q     We'll talk about whether that's the exception.                      But the

          3         experiments they're referring to there are experiments

          4         involving antibodies.            Correct?

          5         A     But in their first sentence they also referring to

          6         antibodies.

          7         Q     The experiments that they're referring to there concern

          8         antibodies.       Correct?

          9         A     Yes.    Yes.

         10         Q     And it was correct, was it not at the time, that in terms

         11         of experimental results involving antibodies, they normally

         12         reflected agglutination or aggregation.                   Correct?

         13         A     No.

         14         Q     That was not known at the time by the ordinary artisan,

         15         wasn't it?

         16         A     No.

         17         Q     What publication or publications, if any, did you have, do

         18         you have in mind when you say "no"?

         19         A     I think we can just use this publication and go five pages

         20         further down where Crothers and Metska quote to experimental

         21         studies which they can perfectly explain that theory.

12:08P 22           Q     We will return to that then.

         23                      In terms of the three theoretical modes of binding, a

         24         consequence of Mode 1 binding is aggregation.                      Correct?

         25         A     Yes.




                   WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                            Skerra     - 10/05/18
                                                          cross Page 107 of 113 PageID: 21791
                                                                  - Winters                            107



        1         Q     And antibodies have a Y-shape.               Yes?

        2         A     Fundamentally, yes.

        3         Q     With binding sites on each arm of the Y?

        4         A     At each tip of the Y actually.

        5         Q     Yes?

        6         A     Yes.

        7         Q     Etanercept also has a Y-shape.               Correct?

        8         A     Yes.

        9         Q     With binding sites on each arm of the Y?

       10         A     Yes.

       11         Q     Would you agree that as of August 1990, there were no

       12         reported experiments showing that TNF receptor IgG fusions

       13         would behave differently than an antibody and not cause

       14         aggregation?

       15         A     Yes.

       16         Q     As of August 1990, the positioning of etanercept's arms in

       17         relation to TNF trimers was not known.                   Correct?

12:09P 18         A     Yes.

       19         Q     There was, however, publicly available data on the effector

       20         function reported in the CD4 IgG fusion protein art.                           Correct?

       21         A     Some information, yes.

       22         Q     And Dr. Capon's 1989 article talked about that.                         Yes?

       23         A     Yes.

       24         Q     And the Traunecker article talked about that.                     Correct?

       25         A     Yes.




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                            Skerra     - 10/05/18
                                                          cross Page 108 of 113 PageID: 21792
                                                                  - Winters                      108



        1         Q     And the Byrn article talked about that.                   Correct?

        2         A     Which one?

        3         Q     Byrn 1990.

        4         A     I'm not sure whether I had a closer look at this article.

        5         Q     Okay.     Maybe we can -- you're not -- as you sit here you

        6         don't think you're familiar with that article?

        7         A     No.

        8         Q     How about the Gregorson (phonetic) article.                    Are you

        9         familiar with that?

       10         A     Which year?

       11         Q     Gregorson?

       12         A     Which year.

       13         Q     I think that's 1990.

       14         A     I think, yes, I'm familiar with that article, I believe so.

       15         Q     And would you agree that the ordinary artisan would have

       16         understood in the aggregate that art to teach that if you

       17         retain the IgG1 component hinge-CH2-CH3, one should expect that

       18         construct to have -- you know, to show CDC and ADCC?

12:10P 19         A     No.

       20         Q     You don't think that's a fair summary of that art?

       21         A     I don't think so.

       22         Q     Which of those four articles disproves that in your view?

       23         A     I think the experimental evidence given in those articles

       24         was incomplete.         I mean, what was to be deduced from this

       25         articles was that the Fc portion of the fusion protein would




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
              Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                              Skerra     - 10/05/18
                                                            cross Page 109 of 113 PageID: 21793
                                                                    - Winters                          109



          1         have binding activity to the Fc receptor, and that it would

          2         also in principle have binding activity even though to low C1q,

          3         but this condition alone is not sufficient to elicit CDC or

          4         ADCC because it is necessary to have these high molecular

          5         weight or higher order aggregates in order to elicit the

          6         cellular response of the ADCC or the complement response which

          7         is the CDC.       So the mere binding affinity is not sufficient.

12:11P    8                      MR. WINTERS:         Why don't we, if we could, look at

          9         JTX-56, that's Byrn article at the abstracts.

         10                      And there's a sentence that begins -- yeah, perfect.

         11                      "Here we show..."          Exactly.

         12                      Bill, could you just highlight that to the end of the

         13         sentence.

         14                      Thanks.     All way to "Their surface..."

         15         Q     In fact, Doctor, didn't this Byrn publication show with

         16         experimental evidence that their CD4 IgG fusion construct

         17         actually demonstrated ADCC?

12:13P 18           A     In the case of a membrane-bound antigen, gp120 on the

         19         surface of HIV infected cells, I agree.

         20         Q     And we've looked at Dr. Capon's 1989 article.                     You'll agree

         21         that he expressed in that article the expectation that his

         22         construct would both bind C1q -- you agree with that.                         Right?

         23         A     Yes.

         24         Q     And that it would show Fc receptor binding.                    Correct?

         25         A     Yes.




                   WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
            Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                            Skerra     - 10/05/18
                                                          cross Page 110 of 113 PageID: 21794
                                                                  - Winters                     110



        1         Q     And the binding of C1q is the first step that leads to --

        2         is an early step that leads to CDC.                 Correct?

        3         A     It can lead to CDC, yes.

        4         Q     And the Fc receptor binding is an early step that can lead

        5         to ADCC.      Correct?

        6         A     Yes.

        7         Q     And how about the Gregerson article; would you agree that

        8         that article proved that an IgG CD4 construct actually

        9         demonstrated ADCC and CDC?              Would you agree with that?

12:14P 10         A     In the context of HIV-infected cells.

       11         Q     Was that a "yes"?

       12         A     Yes.

       13         Q     Okay.     And this is my last question before we turn subjects

       14         in case the Court has a lunch preference.                    But would you agree

       15         that at the time of the patents, there was not a single prior

       16         art reference that tested an IgG fusion protein for effector

       17         functions and demonstrated experimentally that there were none?

       18         A     Could you please repeat the question?

       19         Q     Yes.    Would you agree that at the time of the patents,

       20         there's not a single prior art reference that tested an IgG

       21         fusion construct for effector functions and found that it did

       22         not have any?

       23         A     Didn't we just talk about the Capon paper where those

       24         effector functions were not detected in some of the

       25         experiments?




                 WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
              Case 2:16-cv-01118-CCC-MF Document 644 Filed
                                              Skerra     - 10/05/18
                                                            cross Page 111 of 113 PageID: 21795
                                                                    - Winters                           111



          1         Q     You're talking about Capon 1989?

12:15P    2         A     Yes.

          3         Q     And his construct had a CH1.              Correct?

          4         A     Yes.

          5         Q     I may have talked over you.              His construct retained the CH1

          6         region.      Correct?

          7         A     I guess so, yes.

          8         Q     And etanercept does not have a CH1 region, does it not?

          9         A     Not to my knowledge.

         10         Q     So with your help I'll ask perhaps a better question.

         11         A     Okay.

         12         Q     Would you agree that at the time of the patents, there was

         13         not a single prior art reference that tested an IgG fusion

         14         construct that had the following part of IgG:                      Hinge-CH2 and

         15         CH3, and demonstrated experimentally that there was no effector

         16         function?

         17         A     Yes.

         18                      MR. WINTERS:        If this is a logical time for the Court

         19         to have lunch, or I can keep going.

         20                      THE COURT:       Hold on one moment, let me just check.

         21                      That would be a fine time to break.

         22                      Let's take our lunch break at this point.                    You may

         23         step down.       Be mindful.

         24                      And we'll see you back here in an hour.                   Thank you.

12:16P 25                        THE DEPUTY CLERK:          All rise.




                   WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
     Case 2:16-cv-01118-CCC-MF Document 644 Filed 10/05/18 Page 112 of 113 PageID: 21796   112



 1                      (Witness temporarily excused.)

 2                      (A luncheon recess is taken.)

 3                      (The PM Session of this day's proceedings is found in

 4         a separate transcript booklet.)

 5                                                   ooOoo

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




          WALTER J. PERELLI, CCR, CRR, OFFICIAL COURT REPORTER, NEWARK, NJ
Case 2:16-cv-01118-CCC-MF Document 644 Filed 10/05/18 Page 113 of 113 PageID: 21797
